EXHIBIT 10.1
Execution Copy

CREDIT AGREEMENT

Dated as of September 14, 2007

by and among

U-STORE-IT, L.P.,

as Borrower,

U-STORE-IT TRUST,

as Parent,

WACHOVIA CAPITAL MARKETS, LLC,

as Lead Arranger,

and

as Book Manager,

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

and

THE FINANCIAL INSTITUTIONS INITIALLY SIGNATORY HERETO
AND THEIR ASSIGNEES PURSUANT TO SECTION 11.5.,

as Lenders

1

TABLE OF CONTENTS



    Article I. Definitions 1  



      Section 1.1. Definitions. 1  



      Section 1.2. General; References to Times. 12  



      Section 1.3. Financial Attributes of Non-Wholly Owned Subsidiaries. 13  



    Article II. Credit Facility 13  



      Section 2.1. Term Loans. 13  



      Section 2.2. Rates and Payment of Interest on Loans. 14  



      Section 2.3. Number of Interest Periods. 15  



      Section 2.4. Repayment of Loans. 15  



      Section 2.5. Prepayments. 15  



      Section 2.6. Continuation. 15  



      Section 2.7. Conversion. 15  



      Section 2.8. Notes. 16  



      Section 2.9. Extension of Termination Date. 16  



    Article III. Payments, Fees and Other General Provisions 17  



      Section 3.1. Payments. 17  



      Section 3.2. Pro Rata Treatment. 17  



      Section 3.3. Sharing of Payments, Etc. 18  



      Section 3.4. Several Obligations. 18  



      Section 3.5. Minimum Amounts. 18  



      Section 3.6. Fees. 19  



      Section 3.7. Computations. 19  



      Section 3.8. Usury. 19  



      Section 3.9. Agreement Regarding Interest and Charges. 19  



      Section 3.10. Statements of Account. 20  



      Section 3.11. Defaulting Lenders. 20  



      Section 3.12. Taxes. 21  



    Article IV. Yield Protection, Etc. 23  



      Section 4.1. Additional Costs; Capital Adequacy. 23  



      Section 4.2. Suspension of LIBOR Loans. 24  



      Section 4.3. Illegality. 24  



      Section 4.4. Compensation. 24  



      Section 4.5. Affected Lenders. 25  



      Section 4.6. Treatment of Affected Loans. 25  



      Section 4.7. Change of Lending Office. 26  



      Section 4.8. Assumptions Concerning Funding of LIBOR Loans. 26  



    Article V. Conditions Precedent 26  



      Section 5.1. Initial Conditions Precedent. 26  



      Section 5.2. Additional Conditions Precedent to Loans. 29  

- i -

2



    Article VI. Representations and Warranties 30  



      Section 6.1. Representations and Warranties. 30  



      Section 6.2. Survival of Representations and Warranties, Etc. 32  



    Article VII. Covenants 33  



      Section 7.1. Use of Proceeds. 33  



      Section 7.2. Further Assurances. 33  



      Section 7.3. New Subsidiaries; Guarantors; Release of Guarantors. 33  



      Section 7.4. Certain Covenants of Existing Credit Agreement. 34  



      Section 7.5. Indebtedness. 34  



      Section 7.6. Liens. 34  



      Section 7.7. Sale of Bridge Loan Properties. 34  



    Article VIII. Information 35  



      Section 8.1. Compliance Certificate. 35  



      Section 8.2. Other Information. 35  



    Article IX. Default 36  



      Section 9.1. Events of Default. 36  



      Section 9.2. Remedies Upon Event of Default. 37  



      Section 9.3. Allocation of Proceeds. 38  



      Section 9.4. Performance by Agent. 39  



      Section 9.5. Rights Cumulative. 39  



    Article X. The Agent 39  



      Section 10.1. Authorization and Action. 39  



      Section 10.2. Agent’s Reliance, Etc. 40  



      Section 10.3. Notice of Defaults. 41  



      Section 10.4. Agent as Lender. 41  



      Section 10.5. Approvals of Lenders. 41  



      Section 10.6. Lender Credit Decision, Etc. 42  



      Section 10.7. Collateral Matters. 42  



      Section 10.8. Indemnification of Agent. 43  



      Section 10.9. Successor Agent. 44  



      Section 10.10. Titled Agents. 44  



    Article XI. Miscellaneous 45  



      Section 11.1. Notices. 45  



      Section 11.2. Expenses. 46  



      Section 11.3. Setoff. 47  



      Section 11.4. Litigation; Jurisdiction; Other Matters; Waivers. 47  



      Section 11.5. Successors and Assigns. 48  



      Section 11.6. Amendments. 51  



      Section 11.7. Nonliability of Agent and Lenders. 52  



      Section 11.8. Confidentiality. 53  



      Section 11.9. Indemnification. 54  



      Section 11.10. Termination; Survival. 56  

- ii -

3



      Section 11.11. Severability of Provisions. 56  



      Section 11.12. GOVERNING LAW. 56  



      Section 11.13. Patriot Act. 56  



      Section 11.14. Counterparts. 57  



      Section 11.15. Obligations with Respect to Loan Parties. 57  



      Section 11.16. Limitation of Liability. 57  



      Section 11.17. Entire Agreement. 57  



      Section 11.18. Construction. 57  



      Section 11.19. Existing Credit Agreement Provisions. 58  

     
SCHEDULE I
SCHEDULE 1.1.(A)
SCHEDULE 1.1.(B)
SCHEDULE 6.1.(b)
  Term Commitments
List of Loan Parties
Bridge Loan Properties
Ownership of Property Owners
EXHIBIT A
EXHIBIT B
EXHIBIT C
EXHIBIT D
EXHIBIT E
EXHIBIT F
EXHIBIT G
EXHIBIT H
  Form of Assignment and Acceptance Agreement
Form of Notice of Continuation
Form of Notice of Conversion
Form of Opinion of Counsel
Form of Compliance Certificate
Form of Guaranty
Form of Term Note
Form of Pledge Agreement

- iii -

4

THIS CREDIT AGREEMENT (this “Agreement”) dated as of September 14, 2007 by and
among U-STORE-IT, L.P., a limited partnership formed under the laws of the State
of Delaware (the “Borrower”), U-STORE-IT TRUST, a real estate investment trust
formed under the laws of the State of Maryland (the “Parent”), WACHOVIA CAPITAL
MARKETS, LLC, as Lead Arranger (the “Lead Arranger”) and as Book Manager (the
“Book Manager”), WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent, and each of the
financial institutions initially a signatory hereto together with their
assignees pursuant to Section 11.5.(b).

WHEREAS, the Borrower has entered into that certain Purchase and Sale Agreement
effective as of August 6, 2007 (including all schedules, exhibits, annexes and
amendments thereto and all side letters and agreements affecting the terms
thereof or entered into in connection therewith, the “Purchase Agreement”) by
and between the Borrower and Rising Tide Development, LLC, pursuant to which the
Borrower is to acquire, among other things, the Bridge Loan Properties (as
defined below) (the “Acquisition”);

WHEREAS, the Lenders desire to make term loans to the Borrower in the aggregate
principal amount of $50,000,000, on the terms and conditions contained herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

Article I. Definitions



    Section 1.1. Definitions.  

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.

“Acquisition” has the meaning given that term in the first “WHEREAS” clause of
this Agreement.

“Additional Costs” has the meaning given that term in Section 4.1.(a).

“Adjusted LIBOR” means, with respect to each Interest Period for any LIBOR Loan,
the rate obtained by dividing (a) LIBOR for such Interest Period by (b) a
percentage equal to 1 minus the stated maximum rate (stated as a decimal) of all
reserves, if any, required to be maintained with respect to Eurocurrency funding
(currently referred to as “Eurocurrency liabilities”) as specified in
Regulation D of the Board of Governors of the Federal Reserve System (or against
any other category of liabilities which includes deposits by reference to which
the interest rate on LIBOR Loans is determined or any applicable category of
extensions of credit or other assets which includes loans by an office of any
Lender outside of the United States of America to residents of the United States
of America). Any change in such maximum rate shall result in a change in
Adjusted LIBOR on the date on which such change in such maximum rate becomes
effective.

5

“Administrative Details Form” means an Administrative Details Reply Form in a
form supplied by the Agent to the Lenders from time to time.

“Affiliate” means any Person (other than the Agent or any Lender): (a) directly
or indirectly controlling, controlled by, or under common control with, the
Borrower; (b) directly or indirectly owning or holding ten percent (10.0%) or
more of any Equity Interest in the Borrower; or (c) ten percent (10.0%) or more
of whose voting stock or other Equity Interest is directly or indirectly owned
or held by the Borrower. For purposes of this definition, “control” (including
with correlative meanings, the terms “controlling”, “controlled by” and “under
common control with”) means the possession directly or indirectly of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities or by contract or otherwise.
The Affiliates of a Person shall include any officer or director of such Person.
In no event shall the Agent or any Lender be deemed to be an Affiliate of the
Borrower.

“Agent” means Wachovia Bank, National Association, as contractual representative
for the Lenders under the terms of this Agreement, and any of its successors.

“Agreement” has the meaning set forth in the introductory paragraph hereof.

“Agreement Date” means the date as of which this Agreement is dated.

“Applicable Law” means all applicable provisions of constitutions, statutes,
laws, rules, regulations and orders of all governmental bodies and all orders
and decrees of all courts, tribunals and arbitrators.

“Applicable Margin” means:

(a) at any time prior to the Investment Grade Rating Date, the percentage set
forth below corresponding to the ratio of Consolidated Total Indebtedness to
Consolidated Adjusted Asset Value as determined in accordance with Section 10.1
of the Existing Credit Agreement in effect at such time:

                          Consolidated Total Indebtedness to   Applicable Margin
for   Applicable Margin for Level   Consolidated Adjusted Asset Value   LIBOR
Loans   Base Rate Loans
  
 
 
 

1
  <= 0.45 to 1.00     1.00 %     0.00 %
2
  > 0.45 to 1.00 and <= 0.55 to 1.00     1.15 %     0.15 %
3
  > 0.55 to 1.00 and <= 0.60 to 1.00     1.30 %     0.30 %
4
  > 0.60 to 1.00     1.50 %     0.50 %

The Applicable Margin shall be determined by the Agent from time to time, based
on the ratio of Consolidated Total Indebtedness to Consolidated Adjusted Asset
Value as set forth in the Compliance Certificate most recently delivered by the
Borrower pursuant to Section 8.1. Any adjustment to the Applicable Margin shall
be effective (a) in the case of a Compliance Certificate delivered in connection
with quarterly financial statements of the Parent delivered pursuant to
Section 9.1 of the Existing Credit Agreement as of the date 55 days following
the end of the last day of the applicable fiscal quarter covered by such
Compliance Certificate, (b) in the case of a Compliance Certificate delivered in
connection with annual financial statements of the Parent

- 2 -

6

delivered pursuant to Section 9.2 of the Existing Credit Agreement as of the
date 100 days following the end of the last day of the applicable fiscal year
covered by such Compliance Certificate, and (c) in the case of any other
Compliance Certificate, as of the date 5 Business Days following the Agent’s
request for such Compliance Certificate. If the Borrower fails to deliver a
Compliance Certificate pursuant to Section 8.1., the Applicable Margin shall
equal the percentages corresponding to Level 4 until the date of the delivery of
the required Compliance Certificate. As of the Agreement Date, and thereafter
until changed as provided above, the Applicable Margin is determined based on
Level 2. The provisions of this definition are subject to Section 2.2.(c); and

(b) on and at all times after the Investment Grade Rating Date, the percentage
per annum determined, at any time, based on the range into which the Borrower’s
Credit Rating then falls, in accordance with the levels in the table set forth
below (each a “Level”). Any change in the Parent’s Credit Rating which would
cause it to move to a different Level in such table shall effect a change in the
Applicable Margin on the Business Day on which such change occurs. During any
period for which the Parent has received a Credit Rating from only one Rating
Agency, then the Applicable Margin shall be determined based on such Credit
Rating (so long as such rating is from S&P or Moody’s). During any period that
the Parent has received only two Credit Ratings and such ratings are not
equivalent, the Applicable Margin shall be determined by the higher of such two
Credit Ratings. During any period that the Parent has received more than two
Credit Ratings and such ratings are not all equivalent, the Applicable Margin
shall be equal to the average of the Applicable Margins determined by reference
to each such Credit Rating. During any period for which the Parent does not have
a Credit Rating from either of S&P or Moody’s, or during any other period after
the Investment Grade Rating Date not otherwise covered in this clause (b), the
Applicable Margin shall be determined based on Level 4. The provisions of this
definition are subject to Section 2.2.(c).

                          Borrower’s Credit Rating             (S&P/Moody’s or  
Applicable Margin   Applicable Margin Level   equivalent)   for LIBOR Loans  
for Base Rate Loans
 1
  BBB+/Baa1     0.425 %     0.0 %
 2
  BBB/Baa2     0.60 %     0.0 %
 3
  BBB-/Baa3     0.75 %     0.0 %
 4
  < BBB-/Baa3     1.00 %     0.25 %

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.

“Arranger” means Wachovia Capital Markets, LLC, together with its successors and
permitted assigns.

“Assignee” has the meaning given that term in Section 11.5.(b).

“Assignment and Acceptance Agreement” means an Assignment and Acceptance
Agreement entered into by a Lender and an Eligible Assignee (with the consent of
any party whose consent is required by Section 11.5.), and accepted by the
Agent, substantially in the form of Exhibit A or any other form approved by the
Agent.

- 3 -

7

“Base Rate” means the per annum rate of interest equal to the greater of (a) the
Prime Rate or (b) the Federal Funds Rate plus one-half of one percent (0.5%).
Any change in the Base Rate resulting from a change in the Prime Rate or the
Federal Funds Rate shall become effective as of 12:01 a.m. on the Business Day
on which each such change occurs. The Base Rate is a reference rate used by the
Lender acting as the Agent in determining interest rates on certain loans and is
not intended to be the lowest rate of interest charged by the Lender acting as
the Agent or any other Lender on any extension of credit to any debtor.

“Base Rate Loan” means a Loan bearing interest at a rate based on the Base Rate.

“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.

“Bridge Loan Property” means each of the Properties located at the addresses set
forth on Schedule 1.1.(B) and, after giving effect to the Acquisition, owned by
a Property Owner.

“Business Day” means (a) any day other than a Saturday, Sunday or other day on
which banks in Charlotte, North Carolina are authorized or required to close and
(b) with reference to a LIBOR Loan, any such day that is also a day on which
dealings in Dollar deposits are carried out in the London interbank market.

“Collateral” means any real or personal property directly or indirectly securing
any of the Obligations or any other obligation of a Person under or in respect
of any Loan Document to which it is a party, and includes, without limitation,
all “Pledged Collateral” under and as defined in the Pledge Agreement.

“Commitment Percentage” means, as to each Lender, the ratio, expressed as a
percentage, of (a) such Lender’s Term Commitment to (b) the aggregate Term
Commitments of all Lenders.

“Compliance Certificate” has the meaning given that term in the Existing Credit
Agreement.

“Consolidated Adjusted Asset Value” has the meaning given that term in the
Existing Credit Agreement.

“Consolidated Total Indebtedness” has the meaning given that term in the
Existing Credit Agreement.

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.6.

“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.7.

- 4 -

8

“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, (b) the Continuation of a LIBOR Loan and (c) the Conversion of a Base
Rate Loan into a LIBOR Loan.

“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term Indebtedness of a Person.

“Default” means any of the events specified in Section 9.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

“Defaulting Lender” has the meaning given that term in Section 3.11.

“Dollars” or “$” means the lawful currency of the United States of America.

“Effective Date” means the later of: (a) the Agreement Date; and (b) the date on
which all of the conditions precedent set forth in Section 5.1. shall have been
fulfilled or waived in writing by the Requisite Lenders.

“Eligible Assignee” means (a) a Lender, (b) an affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Agent and (ii) unless a Default or Event of Default shall exist, the
Borrower (each such approval not to be unreasonably withheld or delayed);
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include the Borrower or any of the Borrower’s Affiliates or Subsidiaries.

“Environmental Laws” has the meaning given that term in the Existing Credit
Agreement.

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, any security convertible into or exchangeable for any share of capital
stock of (or other ownership or profit interests in) such Person or warrant,
right or option for the purchase or other acquisition from such Person of such
shares (or such other interests), and any other ownership or profit interest in
such Person (including, without limitation, partnership, member or trust
interests therein), whether voting or nonvoting, and whether or not such share,
warrant, option, right or other interest is authorized or otherwise existing on
any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

“Event of Default” means any of the events specified in Section 9.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

“Excluded Subsidiary” has the meaning given that term in the Existing Credit
Agreement.

- 5 -

9

“Existing Credit Agreement” means that certain Credit Agreement dated as of
November 21, 2006 by and among the Borrower, the Parent, the financial
institutions party thereto as “Lenders, Wachovia Bank, National Association, as
Agent, and the other parties thereto.

“Existing Credit Agreement Covenants” means all of the covenants set forth in
Articles VIII (excluding Section 8.12) through X of the Existing Credit
Agreement.

“Existing Credit Agreement Default” means any event or condition set forth in
Article XI of the Existing Credit Agreement.

“Existing Credit Agreement Representations” means the representations and
warranties set forth in Article VII of the Existing Credit Agreement.

“Extension Request” has the meaning given that term in Section 2.9.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward to
the nearest 1/100th of 1%) equal to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day, provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day, and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Rate for such day shall be the average rate quoted to the Agent by
federal funds dealers selected by the Agent on such day on such transaction as
determined by the Agent.

“Fees” means the fees and commissions provided for or referred to in
Section 3.6. and any other fees payable by the Borrower hereunder or under any
other Loan Document.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession,
which are applicable to the circumstances as of the date of determination.

- 6 -

10

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau, commission, board, department or other entity
(including, without limitation, the Federal Deposit Insurance Corporation, the
Comptroller of the Currency or the Federal Reserve Board, any central bank or
any comparable authority) or any arbitrator with authority to bind a party at
law.

“Guarantor” means any Person that is a party to the Guaranty as a “Guarantor”
and in any event shall include the Parent, each Pledgor, each Property Owner and
each Person that is a Guarantor (as defined in the Existing Credit Agreement).

“Guaranty” means the Guaranty to which the Guarantors are parties substantially
in the form of Exhibit F.

“Indebtedness” has the meaning given such term in the Existing Credit Agreement.

“Indemnified Costs” has the meaning given that term in Section 11.9.(a).

“Indemnified Party” has the meaning given that term in Section 11.9.(a).

“Indemnity Proceeding” has the meaning given that term in Section 11.9.(a).

“Interest Period” means with respect to any LIBOR Loan, each period commencing
on the date such LIBOR Loan is made, or in the case of the Continuation of a
LIBOR Loan the last day of the preceding Interest Period for such Loan, and
ending 1, 2, 3 or 6 months thereafter, as the Borrower may select in the initial
notice of borrowing pursuant to Section 2.1.(b), Notice of Continuation or
Notice of Conversion, as the case may be, except that each Interest Period that
commences on the last Business Day of a calendar month, or on a day for which
there is no corresponding day in the appropriate subsequent calendar month,
shall end on the last Business Day of the appropriate subsequent calendar month.
Notwithstanding the foregoing: (i) if any Interest Period would otherwise end
after the Termination Date, such Interest Period shall end on the Termination
Date; and (ii) each Interest Period that would otherwise end on a day which is
not a Business Day shall end on the immediately following Business Day (or, if
such immediately following Business Day falls in the next calendar month, on the
immediately preceding Business Day).

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

“Investment Grade Rating” means a Credit Rating of BBB-/Baa3 (or equivalent) or
higher from the Rating Agencies (one of which must be S&P or Moody’s).

“Investment Grade Rating Date” means the date on which the Parent first obtains
an Investment Grade Rating.

- 7 -

11

“Lender” means each financial institution from time to time party hereto as a
“Lender,” together with its respective successors and permitted assigns.

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified as such on such Lender’s Administrative Details form, or
such other office of such Lender of which such Lender may notify the Agent in
writing from time to time.

“Level” has the meaning given that term in the definition of the term
“Applicable Margin.”

“LIBOR” means, for any LIBOR Loan for any Interest Period therefor, the rate per
annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing on
Reuters Screen LIBOR01 Page (or any successor page) as the London interbank
offered rate for deposits in Dollars at approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period. If for any reason such rate is not
available, LIBOR shall be, for any Interest Period, the rate per annum
reasonably determined by the Agent as the rate of interest at which Dollar
deposits in the approximate amount of the LIBOR Loan comprising part of such
borrowing would be offered by the Agent to major banks in the London interbank
Eurodollar market at their request at or about 11:00 a.m. (London time) two
Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period.

“LIBOR Loan” means a Term Loan bearing interest at a rate based on LIBOR.

“Lien” has the meaning given that term in the Existing Credit Agreement.

“Loan” means a Term Loan.

“Loan Document” means this Agreement, each Note, the Guaranty, the Pledge
Agreement and each other document or instrument now or hereafter executed and
delivered by a Loan Party in connection with, pursuant to or relating to this
Agreement.

“Loan Party” means each of the Parent, the Borrower, each Pledgor, each Property
Owner and each other Person who guarantees all or a portion of the Obligations
and/or who pledges any collateral security to secure all or a portion of the
Obligations. Schedule 1.1.(A) sets forth the Loan Parties in addition to the
Parent and the Borrower as of the Agreement Date.

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise), or results of
operations of the Parent and its Subsidiaries taken as a whole, (b) the ability
of the Parent, the Borrower or any other Loan Party to perform its obligations
under any Loan Document to which it is a party, (c) the validity or
enforceability of any of the Loan Documents, or (d) the rights and remedies of
the Lenders and the Agent under any of the Loan Documents.

“Moody’s” means Moody’s Investors Service, Inc., and its successors.

- 8 -

12

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that an agreement that conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.

“Note” means a Term Note.

“Notice of Continuation” means a notice in the form of Exhibit B to be delivered
to the Agent pursuant to Section 2.6. evidencing the Borrower’s request for the
Continuation of a LIBOR Loan.

“Notice of Conversion” means a notice in the form of Exhibit C to be delivered
to the Agent pursuant to Section 2.7. evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.

“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans and (b) all other
indebtedness, liabilities, obligations, covenants and duties of the Borrower and
the other Loan Parties owing to the Agent or any Lender of every kind, nature
and description, under or in respect of this Agreement or any of the other Loan
Documents, including, without limitation, the Fees and indemnification
obligations, whether direct or indirect, absolute or contingent, due or not due,
contractual or tortious, liquidated or unliquidated, and whether or not
evidenced by any promissory note.

“OFAC” means U.S. Department of the Treasury’s Office of Foreign Assets Control
and any successor Governmental Authority.

“Parent” has the meaning set forth in the introductory paragraph hereof and
shall include the Parent’s successors and permitted assigns.

“Participant” has the meaning given that term in Section 11.5.(d).

“Permitted Liens” means, as to any Person: (a) Liens securing taxes, assessments
and other charges or levies imposed by any Governmental Authority (excluding any
Lien imposed pursuant to any of the provisions of ERISA or pursuant to any
Environmental Laws) or the claims of materialmen, mechanics, carriers,
warehousemen or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, which are not at the time required to be paid
or discharged under Section 8.6 of the Existing Credit Agreement; (b) Liens
consisting of deposits or pledges made, in the ordinary course of business, in
connection with, or to secure payment of, obligations under workers’
compensation, unemployment insurance or similar Applicable Laws; and (c) Liens
in favor of the Agent for the benefit of the Lenders.

- 9 -

13

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or unincorporated organization, or a government or
any agency or political subdivision thereof.

“Pledge Agreement” means the Pledge Agreement executed by the Borrower and the
Pledgors in favor of the Agent and substantially in the form of Exhibit H.

“Pledgor” means any Subsidiary of the Borrower that owns, directly or
indirectly, any Equity Interests of a Property Owner.

“Post-Default Rate” means a rate per annum equal to the Base Rate as in effect
from time to time plus the Applicable Margin for Base Rate Loans plus four
percent (4.0%).

“Prime Rate” means the rate of interest per annum announced publicly by the
Lender then acting as the Agent as its prime rate from time to time. The Prime
Rate is not necessarily the best or the lowest rate of interest offered by the
Lender acting as the Agent or any other Lender.

“Principal Office” means the office of the Agent located at One Wachovia Center,
Charlotte, North Carolina, or such other office of the Agent as the Agent may
designate from time to time.

“Pro Rata Share” means, as to each Lender, the ratio, expressed as a percentage,
of (a) the outstanding principal amount of such Lender’s Term Loan to (b) the
aggregate outstanding principal amount of all Term Loans.

“Property” means any parcel of real property owned or leased (in whole or in
part) or operated by the Parent, the Borrower, any Subsidiary or any
Unconsolidated Affiliate of the Borrower.

“Property Owner” means a Subsidiary of the Borrower which owns a Bridge Loan
Property.

“Purchase Agreement” has the meaning given such term in the first “WHEREAS”
clause of this Agreement.

“Rating Agency” means S&P, Moody’s or any other nationally recognized
statistical rating organization acceptable to the Agent.

“Register” has the meaning given that term in Section 11.5.(c).

“Regulatory Change” means, with respect to any Lender, any change (including
without limitation, Regulation D of the Board of Governors of the Federal
Reserve System) effective after the Agreement Date in Applicable Law or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to

- 10 -

14

comply therewith would be unlawful) by any Governmental Authority or monetary
authority charged with the interpretation or administration thereof or
compliance by any Lender with any request or directive regarding capital
adequacy.

“Release Price” means, with respect to a Bridge Loan Property, the release price
set forth on Schedule 1.1.(B) corresponding to such Property.

“Requisite Lenders” means, as of any date, Lenders holding at least 66-2/3% of
the principal amount of the aggregate outstanding Loans (not held by Defaulting
Lenders who are not entitled to vote). Loans held by Defaulting Lenders shall be
disregarded when determining the Requisite Lenders.

“Responsible Officer” means with respect to the Parent, the Borrower or any
Subsidiary, the chief executive officer, president and chief financial officer
of the Parent, the Borrower or such Subsidiary or, if any of the foregoing is a
partnership, such officer of its general partner.

“Sanctioned Entity” means (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a Person resident in,
in each case, a country that is subject to a sanctions program identified on the
list maintained by the OFAC and published from time to time, as such program may
be applicable to such agency, organization or Person.

“Sanctioned Person” means a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by the OFAC as published from time to
time.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

“Significant Subsidiary” has the meaning given that term in the Existing Credit
Agreement.

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc., and its successors.

“Storage Property” means a Property primarily operated as a self-storage
facility.

“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership or other entity (without regard to the occurrence
of any contingency) is at the time directly or indirectly owned or controlled by
such Person or one or more Subsidiaries of such Person or by such Person and one
or more Subsidiaries of such Person, and shall include all Persons the accounts
of which are consolidated with those of such Person pursuant to GAAP.

“Taxes” has the meaning given that term in Section 3.12.

- 11 -

15

“Term Commitment” means, as to a Lender, such Lender’s obligation to make a Term
Loan pursuant to Section 2.1.(a) in an amount up to, but not exceeding, the
amount set forth for such Lender on Schedule I as such Lender’s “Term Commitment
Amount.”

“Term Loan” means a loan made by a Lender to the Borrower pursuant to
Section 2.1.(a).

“Term Note” has the meaning given that term in Section 2.8.(a).

“Termination Date” means November 20, 2009, or such later date to which the
Termination Date may be extended pursuant to Section 2.9.

“Titled Agents” means each of the Lead Arranger and the Book Manager and their
respective successors and permitted assigns.

“Type” with respect to any Term Loan, refers to whether such Loan is a LIBOR
Loan or Base Rate Loan.

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in which such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.

“Wachovia” means Wachovia Bank, National Association, together with its
successors and assigns.

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the equity securities or other ownership interests (other than, in the
case of a corporation, directors’ qualifying shares) are at the time directly or
indirectly owned or controlled by such Person or one or more other Subsidiaries
of such Person or by such Person and one or more other Subsidiaries of such
Person.



    Section 1.2. General; References to Times.  

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP; provided that, if at any
time any change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Requisite Lenders shall so request, the Agent, the Lenders and the Borrower
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Requisite Lenders); provided further that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Borrower shall provide to the Agent and the
Lenders financial statements and other documents required under this Agreement
or as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. References in this Agreement to “Sections”, “Articles”,
“Exhibits” and

- 12 -

16

“Schedules” are to sections, articles, exhibits and schedules herein and hereto
unless otherwise indicated. References in this Agreement to any document,
instrument or agreement (a) shall include all exhibits, schedules and other
attachments thereto, (b) shall include all documents, instruments or agreements
issued or executed in replacement thereof, to the extent permitted hereby and
(c) shall mean such document, instrument or agreement, or replacement or
predecessor thereto, as amended, supplemented, restated or otherwise modified as
of the date of this Agreement and from time to time thereafter to the extent not
prohibited hereby and in effect at any given time. Wherever from the context it
appears appropriate, each term stated in either the singular or plural shall
include the singular and plural, and pronouns stated in the masculine, feminine
or neuter gender shall include the masculine, the feminine and the neuter.
Unless explicitly set forth to the contrary, a reference to “Subsidiary” means a
Subsidiary of the Parent or a Subsidiary of such Subsidiary and a reference to
an “Affiliate” means a reference to an Affiliate of the Borrower. Titles and
captions of Articles, Sections, subsections and clauses in this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement. Unless otherwise indicated, all references to time are references to
Charlotte, North Carolina time.



    Section 1.3. Financial Attributes of Non-Wholly Owned Subsidiaries.  

When determining compliance by the Borrower or the Parent with any financial
covenant contained in any of the Loan Documents, only the pro rata share of the
Borrower or the Parent, as applicable, of the revenues, expenses, assets,
liabilities and other financial statement items of a Subsidiary that is not a
Wholly Owned Subsidiary shall be included; provided, however, for purposes of
determining the Parent’s compliance with any such financial covenant the
Borrower shall be considered to be a Wholly Owned Subsidiary of the Parent.

Article II. Credit Facility



    Section 2.1. Term Loans.  

(a) Term Loans. Subject to the terms and conditions hereof, each Lender
severally and not jointly agrees to make a Term Loan to the Borrower on the
Effective Date in an aggregate principal amount of up to, but not exceeding, the
lesser of (i) the amount of such Lender’s Term Commitment and (ii) such Lender’s
Commitment Percentage of 75% of the aggregate acquisition prices of all of the
Bridge Loan Properties as set forth on Schedule 1.1.(B). Upon the funding of the
Term Loans, the Term Commitments shall terminate. Once repaid, the principal
amount of a Term Loan may not be reborrowed.

(b) Requesting Term Loans. The Borrower shall give the Agent notice (which
notice must be received by the Agent no later than 11:00 a.m. on the date that
is one Business Day prior to the anticipated Effective Date) requesting that the
Lenders make the Term Loans on the Effective Date and specifying the amount of
Term Loans to be borrowed. Upon receipt of such notice the Agent shall promptly
notify each Lender. The notice of borrowing provided by the Borrower in the
preceding sentence shall be irrevocable once given and binding on the Borrower.

(c) Disbursements of Term Loan Proceeds. No later than 1:00 p.m. on the
Effective Date, each Lender will make available for the account of its
applicable Lending Office to the

- 13 -

17

Agent at the Principal Office, in immediately available funds, the proceeds of
the Term Loan to be made by such Lender. Subject to satisfaction of the
applicable conditions set forth in Article V. for such borrowing, the Agent will
make the proceeds of such borrowing available to the Borrower no later than 2:00
p.m. on the Effective Date.



    Section 2.2. Rates and Payment of Interest on Loans.  

(a) Rates. The Borrower promises to pay to the Agent for the account of each
Lender interest on the unpaid principal amount of the Term Loan made by such
Lender for the period from and including the date of the making of such Loan to
but excluding the date such Loan shall be paid in full, at the following per
annum rates:

(i) during such periods as such Loan is a Base Rate Loan, at the Base Rate (as
in effect from time to time) plus the Applicable Margin; and

(ii) during such periods as such Loan is a LIBOR Loan, at Adjusted LIBOR for
such Loan for the Interest Period therefor plus the Applicable Margin.

Notwithstanding the foregoing, while an Event of Default exists, the Borrower
shall pay to the Agent for the account of each Lender interest at the
Post-Default Rate on the outstanding principal amount of the Term Loan made by
such Lender and on any other amount payable by the Borrower hereunder or under
the Note held by such Lender to or for the account of such Lender (including
without limitation, accrued but unpaid interest to the extent permitted under
Applicable Law).

(b) Payment of Interest. Accrued and unpaid interest on each Loan shall be
payable (i) in the case of a Base Rate Loan, monthly in arrears on the first day
of each calendar month, (ii) in the case of a LIBOR Loan, in arrears on the last
day of each Interest Period therefor, and, if such Interest Period is longer
than three months, at three-month intervals following the first day of such
Interest Period, and (iii) in the case of any Loan, in arrears upon the payment,
prepayment or Continuation thereof or the Conversion of a Base Rate Loan into a
LIBOR Loan (but only on the principal amount so paid, prepaid, Continued or
Converted). Interest payable at the Post-Default Rate shall be payable from time
to time on demand. Promptly after the determination of any interest rate
provided for herein or any change therein, the Agent shall give notice thereof
to the Lenders to which such interest is payable and to the Borrower. All
determinations by the Agent of an interest rate hereunder shall be conclusive
and binding on the Lenders and the Borrower for all purposes, absent manifest
error.

(c) Inaccurate Financial Statements or Compliance Certificates. If any financial
statement or Compliance Certificate delivered pursuant to Section 9.3 of the
Existing Credit Agreement is shown to be inaccurate (regardless of whether this
Agreement is in effect when such inaccuracy is discovered), and such inaccuracy,
if corrected, would have led to the application of a higher Applicable Margin
for any period (an “Applicable Period”) than the Applicable Margin applied for
such Applicable Period, then (i) the Borrower shall immediately deliver to the
Agent a correct Compliance Certificate for such Applicable Period and (ii) the
Borrower shall immediately pay to the Agent for the account of the Lenders the
additional accrued additional interest owing calculated based on such higher
Applicable Margin for such

- 14 -

18

Applicable Period, which payment shall be promptly applied by the Agent in
accordance with Section 3.2. This subsection shall not in any way limit the
rights of the Agent and Lenders (x) with respect to the last sentence of the
immediately preceding subsection (a) or (y) under Article IX.



    Section 2.3. Number of Interest Periods.  

There may be no more than 4 different Interest Periods for LIBOR Loans
outstanding at the same time.



    Section 2.4. Repayment of Loans.  

(a) The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Term Loans on the Termination Date.



    Section 2.5. Prepayments.  

Subject to Section 4.4., the Borrower may prepay any Loan at any time without
premium or penalty. The Borrower shall give the Agent at least one Business
Day’s prior written notice of the prepayment of any Term Loan.



    Section 2.6. Continuation.  

So long as no Default or Event of Default shall exist, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan. Each new Interest Period selected under this Section shall
commence on the last day of the immediately preceding Interest Period. Each
selection of a new Interest Period shall be made by the Borrower giving to the
Agent a Notice of Continuation not later than 11:00 a.m. on the third Business
Day prior to the date of any such Continuation. Such notice by the Borrower of a
Continuation shall be by telephone or telecopy, confirmed immediately in writing
if by telephone, in the form of a Notice of Continuation, specifying (a) the
proposed date of such Continuation, (b) the LIBOR Loans and portions thereof
subject to such Continuation and (c) the duration of the selected Interest
Period, all of which shall be specified in such manner as is necessary to comply
with all limitations on Loans outstanding hereunder. Each Notice of Continuation
shall be irrevocable by and binding on the Borrower once given. Promptly after
receipt of a Notice of Continuation, the Agent shall notify each Lender by
telecopy, or other similar form of transmission, of the proposed Continuation.
If the Borrower shall fail to select in a timely manner a new Interest Period
for any LIBOR Loan in accordance with this Section, or if a Default or Event of
Default shall exist, such Loan will automatically, on the last day of the
current Interest Period therefor, Convert into a Base Rate Loan notwithstanding
the first sentence of Section 2.7. or the Borrower’s failure to comply with any
of the terms of such Section.



    Section 2.7. Conversion.  

The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Agent, Convert all or a portion of a Loan of one Type into a
Loan of another

- 15 -

19

Type; provided, however, a Base Rate Loan may not be Converted to a LIBOR Loan
if a Default or Event of Default shall exist. Any Conversion of a LIBOR Loan
into a Base Rate Loan shall be made on, and only on, the last day of an Interest
Period for such LIBOR Loan and, upon Conversion of a Base Rate Loan into a LIBOR
Loan, the Borrower shall pay accrued interest to the date of Conversion on the
principal amount so Converted. Each such Notice of Conversion shall be given not
later than 11:00 a.m. on the Business Day prior to the date of any proposed
Conversion into Base Rate Loans and on the third Business Day prior to the date
of any proposed Conversion into LIBOR Loans. Promptly after receipt of a Notice
of Conversion, the Agent shall notify each Lender by telecopy, or other similar
form of transmission, of the proposed Conversion. Subject to the restrictions
specified above, each Notice of Conversion shall be by telephone (confirmed
immediately in writing) or telecopy in the form of a Notice of Conversion
specifying (a) the requested date of such Conversion, (b) the Type of Loan to be
Converted, (c) the portion of such Type of Loan to be Converted, (d) the Type of
Loan such Loan is to be Converted into and (e) if such Conversion is into a
LIBOR Loan, the requested duration of the Interest Period of such Loan. Each
Notice of Conversion shall be irrevocable by and binding on the Borrower once
given.



    Section 2.8. Notes.  

(a) Term Notes. The Term Loan made by each Lender shall, in addition to this
Agreement, also be evidenced by a promissory note of the Borrower substantially
in the form of Exhibit G (each a “Term Note”), payable to the order of such
Lender in a principal amount equal to the amount of its Term Commitment as
originally in effect and otherwise duly completed.

(b) Records. The date, amount, interest rate, Type and duration of Interest
Periods (if applicable) of the Term Loan made by each Lender to the Borrower,
and each payment made on account of the principal thereof, shall be recorded by
such Lender on its books and such entries shall be binding on the Borrower,
absent manifest error; provided, however, that the failure of a Lender to make
any such record shall not affect the obligations of the Borrower under any of
the Loan Documents.

(c) Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrower of
(i) written notice from a Lender that the Note of such Lender has been lost,
stolen, destroyed or mutilated, and (ii) (A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall execute and deliver
to such Lender a new Note dated the date of such lost, stolen, destroyed or
mutilated Note.



    Section 2.9. Extension of Termination Date.  

The Borrower shall have the right, exercisable one time, to extend the
Termination Date by one year. The Borrower may exercise such right only by
executing and delivering to the Agent at least 90 days prior to the current
Termination Date, a written request for such extension (an “Extension Request”).
The Agent shall forward to each Lender a copy of the Extension Request delivered
to the Agent promptly upon receipt thereof. Subject to satisfaction of the
following conditions, the Termination Date shall be extended for one year
effective upon receipt

- 16 -

20

of the Extension Request and payment of the fee referred to in the following
clause (b): (a) immediately prior to such extension and immediately after giving
effect thereto, (i) no Default or Event of Default shall exist and (ii) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party, shall be
true and correct in all material respects on and as of the date of such
extension with the same force and effect as if made on and as of such date
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct in all material respects on and as of such
earlier date) and except for changes in factual circumstances not prohibited
under the Loan Documents and (b) the Borrower shall have paid the Fees payable
under Section 3.6.(a).

Article III. Payments, Fees and Other General Provisions



    Section 3.1. Payments.  

Except to the extent otherwise provided herein, all payments of principal,
interest and other amounts to be made by the Borrower under this Agreement or
any other Loan Document shall be made in Dollars, in immediately available
funds, without deduction, set-off or counterclaim, to the Agent at its Principal
Office, not later than 2:00 p.m. on the date on which such payment shall become
due (each such payment made after such time on such due date to be deemed to
have been made on the next succeeding Business Day). Subject to Section 9.3.,
the Borrower may, at the time of making each payment under this Agreement or any
Note, specify to the Agent the amounts payable by the Borrower hereunder to
which such payment is to be applied. Each payment received by the Agent for the
account of a Lender under this Agreement or any Note shall be paid to such
Lender at the applicable Lending Office of such Lender no later than 5:00 p.m.
on the date of receipt. If the Agent fails to pay such amount to a Lender as
provided in the previous sentence, the Agent shall pay interest on such amount
until paid at a rate per annum equal to the Federal Funds Rate from time to time
in effect. If the due date of any payment under this Agreement or any other Loan
Document would otherwise fall on a day which is not a Business Day such date
shall be extended to the next succeeding Business Day and interest shall be
payable for the period of such extension.



    Section 3.2. Pro Rata Treatment.  

Except to the extent otherwise provided herein: (a)  payment of the Fees under
the first sentence of Section 3.6.(a) shall be made for the account of the
Lenders, pro rata according to the principal amounts of their respective Term
Loans; (b) the making of Term Loans under Section 2.1.(a) shall be made from the
Lenders, pro rata according to the amounts of their respective Term Commitments;
(c) each payment or prepayment of principal of Term Loans by the Borrower shall
be made for the account of the Lenders pro rata in accordance with the
respective unpaid principal amounts of the Term Loans held by them; (d) each
payment of interest on Term Loans by the Borrower shall be made for the account
of the Lenders pro rata in accordance with the amounts of interest on the Term
Loans then due and payable to the Lenders; and (e) the Conversion and
Continuation of Term Loans of a particular Type (other than Conversions provided
for by Section 4.6.) shall be made pro rata among the Lenders according

- 17 -

21

to the amounts of their respective Term Loans, and the then current Interest
Period for each Lender’s portion of each such Loan of such Type shall be
coterminous.



    Section 3.3. Sharing of Payments, Etc.  

If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to the Borrower under this Agreement, or shall obtain payment on any
other Obligation owing by the Borrower or any other Loan Party through the
exercise of any right of set-off, banker’s lien or counterclaim or similar right
or otherwise or through voluntary prepayments directly to a Lender or other
payments made by the Borrower to a Lender not in accordance with the terms of
this Agreement and such payment should be distributed to the Lenders pro rata in
accordance with Section 3.2. or Section 9.3., as applicable, such Lender shall
promptly purchase from the other Lenders participations in (or, if and to the
extent specified by such Lender, direct interests in) the Loans made by the
other Lenders or other Obligations owed to such other Lenders in such amounts,
and make such other adjustments from time to time as shall be equitable, to the
end that all the Lenders shall share the benefit of such payment (net of any
reasonable expenses which may be incurred by such Lender in obtaining or
preserving such benefit) pro rata in accordance with Section 3.2. or
Section 9.3., as applicable. To such end, all the Lenders shall make appropriate
adjustments among themselves (by the resale of participations sold or otherwise)
if such payment is rescinded or must otherwise be restored. The Borrower agrees
that any Lender so purchasing a participation (or direct interest) in the Loans
or other Obligations owed to such other Lenders may exercise all rights of
set-off, banker’s lien, counterclaim or similar rights with respect to such
participation as fully as if such Lender were a direct holder of Loans in the
amount of such participation. Nothing contained herein shall require any Lender
to exercise any such right or shall affect the right of any Lender to exercise,
and retain the benefits of exercising, any such right with respect to any other
indebtedness or obligation of the Borrower.



    Section 3.4. Several Obligations.  

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.



    Section 3.5. Minimum Amounts.  

(a) Borrowings and Conversions. Base Rate Loans shall be in an aggregate minimum
amount of $1,000,000 and integral multiples of $100,000 in excess thereof. LIBOR
Loans shall be in an aggregate minimum amount of $1,000,000 and integral
multiples of $100,000 in excess of that amount.

(b) Prepayments. Each voluntary prepayment of Term Loans shall be in an
aggregate minimum amount of $1,000,000 and integral multiples of $100,000 in
excess thereof (or, if less, the aggregate principal amount of Term Loans then
outstanding).

- 18 -

22



    Section 3.6. Fees.  

(a) Extension Fee. If the Borrower exercises its right to extend the Termination
Date in accordance with Section 2.9., the Borrower agrees to pay to the Agent
for the account of each Lender a fee equal to 0.15% of the outstanding principal
balance of such Lender’s Term Loan at the time of such extension. Such fee shall
be due and payable in full on the date the Agent receives the Extension Request
pursuant to such Section.

(b) Administrative and Other Fees. The Borrower agrees to pay the administrative
and other fees of the Agent as may be agreed to in writing by the Borrower and
the Agent from time to time.



    Section 3.7. Computations.  

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 365 or 366 days, as applicable, and the actual number of days
elapsed; provided, however, interest on LIBOR Loans shall be computed on the
basis of a year of 360 days and the actual number of days elapsed.



    Section 3.8. Usury.  

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith. It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law.



    Section 3.9. Agreement Regarding Interest and Charges.  

The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Sections 2.2.(a)(i) and (ii).
Notwithstanding the foregoing, the parties hereto further agree and stipulate
that all agency fees, syndication fees, closing fees, underwriting fees, default
charges, late charges, funding or “breakage” charges, increased cost charges,
attorneys’ fees and reimbursement for costs and expenses paid by the Agent or
any Lender to third parties or for damages incurred by the Agent or any Lender,
in each case in connection with the transactions contemplated by this Agreement
and the other Loan Documents, are charges made to compensate the Agent or any
such Lender for underwriting or administrative services and costs or losses
performed or incurred, and to be performed or incurred, by the Agent and the
Lenders in connection with this Agreement and shall under no circumstances be
deemed to be charges for the use of money. All charges other than charges for
the use of money shall be fully earned and nonrefundable when due.

- 19 -

23



    Section 3.10. Statements of Account.  

The Agent will account to the Borrower monthly with a statement of Loans,
accrued interest and Fees, charges and payments made pursuant to this Agreement
and the other Loan Documents, and such account rendered by the Agent shall be
deemed conclusive upon Borrower absent manifest error. The failure of the Agent
to deliver such a statement of accounts shall not relieve or discharge the
Borrower from any of its obligations hereunder.



    Section 3.11. Defaulting Lenders.  

(a) Generally. If for any reason any Lender (a “Defaulting Lender”) shall fail
or refuse to perform any of its obligations under this Agreement or any other
Loan Document to which it is a party within the time period specified for
performance of such obligation or, if no time period is specified, if such
failure or refusal continues for a period of two Business Days after notice from
the Agent, then, in addition to the rights and remedies that may be available to
the Agent or the Borrower under this Agreement or Applicable Law, such
Defaulting Lender’s right to participate in the administration of the Loans,
this Agreement and the other Loan Documents, including without limitation, any
right to vote in respect of, to consent to or to direct any action or inaction
of the Agent or to be taken into account in the calculation of the Requisite
Lenders, shall be suspended during the pendency of such failure or refusal. If a
Lender is a Defaulting Lender because it has failed to make timely payment to
the Agent of any amount required to be paid to the Agent hereunder (without
giving effect to any notice or cure periods), in addition to other rights and
remedies which the Agent or the Borrower may have under the immediately
preceding provisions or otherwise, the Agent shall be entitled (i) to collect
interest from such Defaulting Lender on such delinquent payment for the period
from the date on which the payment was due until the date on which the payment
is made at the Federal Funds Rate, (ii) to withhold or setoff and to apply in
satisfaction of the defaulted payment and any related interest, any amounts
otherwise payable to such Defaulting Lender under this Agreement or any other
Loan Document and (iii) to bring an action or suit against such Defaulting
Lender in a court of competent jurisdiction to recover the defaulted amount and
any related interest. Any amounts received by the Agent in respect of a
Defaulting Lender’s Loans shall not be paid to such Defaulting Lender and shall
be held uninvested by the Agent and either applied against the purchase price of
such Loans under the following subsection (b) or paid to such Defaulting Lender
upon such Defaulting Lender’s curing of its default.

(b) Purchase of Defaulting Lender’s Loan. Any Lender who is not a Defaulting
Lender may, but shall not be obligated, in its sole discretion, to acquire all
or a portion of a Defaulting Lender’s Term Loan. Any Lender desiring to exercise
such right shall give written notice thereof to the Agent and the Borrower no
sooner than 2 Business Days and not later than 5 Business Days after such
Defaulting Lender became a Defaulting Lender. If more than one Lender exercises
such right, each such Lender shall have the right to acquire an amount of such
Defaulting Lender’s Term Loan in proportion to the principal amount of the Term
Loans of the other Lenders exercising such right. If after such 5th Business
Day, the Lenders have not elected to purchase all of the Term Loan of such
Defaulting Lender, then the Borrower may, by giving written notice thereof to
the Agent, such Defaulting Lender and the other Lenders, either (i) demand that
such Defaulting Lender assign its Term Loan to an Eligible Assignee subject to
and in accordance with the provisions of Section 11.5.(b) for the purchase price
provided for

- 20 -

24

below or (ii)  repay the Term Loan of such Defaulting Lender, whereupon such
Defaulting Lender shall no longer be a party hereto or have any rights or
obligations hereunder or under any of the other Loan Documents. No party hereto
shall have any obligation whatsoever to initiate any such replacement or to
assist in finding an Eligible Assignee. Upon any such purchase or assignment,
the Defaulting Lender’s interest in the Loans and its rights hereunder (but not
its liability in respect thereof or under the Loan Documents or this Agreement
to the extent the same relate to the period prior to the effective date of the
purchase except to the extent assigned pursuant to such purchase) shall
terminate on the date of purchase, and the Defaulting Lender shall promptly
execute all documents reasonably requested to surrender and transfer such
interest to the purchaser or assignee thereof, including an appropriate
Assignment and Acceptance Agreement and, notwithstanding Section 11.5.(b), shall
pay to the Agent an assignment fee in the amount of $7,000. The purchase price
for the Term Loan of a Defaulting Lender shall be equal to the amount of the
outstanding principal balance of the Term Loan owed by the Borrower to the
Defaulting Lender. Prior to payment of such purchase price to a Defaulting
Lender, the Agent shall apply against such purchase price any amounts retained
by the Agent pursuant to the last sentence of the immediately preceding
subsection (a). The Defaulting Lender shall be entitled to receive amounts owed
to it by the Borrower under the Loan Documents which accrued prior to the date
of the default by the Defaulting Lender, to the extent the same are received by
the Agent from or on behalf of the Borrower. There shall be no recourse against
any Lender or the Agent for the payment of such sums except to the extent of the
receipt of payments from any other party or in respect of the Loans.



    Section 3.12. Taxes.  

(a) Taxes Generally. All payments by the Borrower of principal of, and interest
on, the Loans and all other Obligations shall be made free and clear of and
without deduction for any present or future excise, stamp or other taxes, fees,
duties, levies, imposts, charges, deductions, withholdings or other charges of
any nature whatsoever imposed by any taxing authority, but excluding
(i) franchise taxes, (ii) any taxes imposed on or measured by any Lender’s
assets, net income, receipts or branch profits, (iii) any taxes (other than
withholding taxes) with respect to the Agent or a Lender that would not be
imposed but for a connection between the Agent or such Lender and the
jurisdiction imposing such taxes (other than a connection arising solely by
virtue of the activities of the Agent or such Lender pursuant to or in respect
of this Agreement or any other Loan Document), and (iv) any taxes, fees, duties,
levies, imposts, charges, deductions, withholdings or other charges to the
extent imposed as a result of the failure of the Agent or a Lender, as
applicable, to provide and keep current (to the extent legally able) any
certificates, documents or other evidence required to qualify for an exemption
from, or reduced rate of, any such taxes fees, duties, levies, imposts, charges,
deductions, withholdings or other charges or required by the immediately
following subsection (c) to be furnished by the Agent or such Lender, as
applicable (such non-excluded items being collectively called “Taxes”). If any
withholding or deduction from any payment to be made by the Borrower hereunder
is required in respect of any Taxes pursuant to any Applicable Law, then the
Borrower will:

(i) pay directly to the relevant Governmental Authority the full amount required
to be so withheld or deducted;

- 21 -

25

(ii) promptly forward to the Agent an official receipt or other documentation
satisfactory to the Agent evidencing such payment to such Governmental
Authority; and

(iii) pay to the Agent for its account or the account of the applicable Lender,
as the case may be, such additional amount or amounts as is necessary to ensure
that the net amount actually received by the Agent or such Lender will equal the
full amount that the Agent or such Lender would have received had no such
withholding or deduction been required.

(b) Tax Indemnification. If the Borrower fails to pay any Taxes when due to the
appropriate Governmental Authority or fails to remit to the Agent, for its
account or the account of the respective Lender, as the case may be, the
required receipts or other required documentary evidence, the Borrower shall
indemnify the Agent and the Lenders for any incremental Taxes, interest or
penalties that may become payable by the Agent or any Lender as a result of any
such failure. For purposes of this Section, a distribution hereunder by the
Agent or any Lender to or for the account of any Lender shall be deemed a
payment by the Borrower.

(c) Tax Forms. Prior to the date that any Foreign Lender becomes a party hereto,
such Foreign Lender shall deliver to the Borrower and the Agent such
certificates, documents or other evidence, as required by the Internal Revenue
Code or Treasury Regulations issued pursuant thereto (including Internal Revenue
Service Forms W-8ECI and W-8BEN, as applicable, or appropriate successor forms),
properly completed, currently effective and duly executed by such Foreign Lender
establishing that payments to it hereunder and under the Notes are (i) not
subject to United States Federal backup withholding tax and (ii) not subject to
United States Federal withholding tax imposed under the Internal Revenue Code.
Each such Foreign Lender shall, to the extent it may lawfully do so, (x) deliver
further copies of such forms or other appropriate certifications on or before
the date that any such forms expire or become obsolete and after the occurrence
of any event requiring a change in the most recent form delivered to the
Borrower or the Agent and (y) obtain such extensions of the time for filing, and
renew such forms and certifications thereof, as may be reasonably requested by
the Borrower or the Agent. The Borrower shall not be required to pay any amount
pursuant to the last sentence of subsection (a) above to any Foreign Lender or
the Agent, if it is organized under the laws of a jurisdiction outside of the
United States of America, if such Foreign Lender or the Agent, as applicable,
fails to comply with the requirements of this subsection. If any such Foreign
Lender, to the extent it may lawfully do so, fails to deliver the above forms or
other documentation, then the Agent may withhold from any payments to be made to
such Foreign Lender under any of the Loan Documents such amounts as are required
to be withheld by the Internal Revenue Code. If any Governmental Authority
asserts that the Agent did not properly withhold or backup withhold, as the case
may be, any tax or other amount from payments made to or for the account of any
Lender, such Lender shall indemnify the Agent therefor, including all penalties
and interest, any taxes imposed by any jurisdiction on the amounts payable to
the Agent under this Section, and costs and expenses (including all reasonable
fees and disbursements of any law firm or other external counsel and the
allocated cost of internal legal services and all disbursements of internal
counsel) of the Agent. The obligation of the Lenders under this Section shall
survive the repayment of all Obligations and the resignation or replacement of
the Agent.

- 22 -

26

Article IV. Yield Protection, Etc.



    Section 4.1. Additional Costs; Capital Adequacy.  

(a) Additional Costs. The Borrower shall promptly pay to the Agent for the
account of each affected Lender from time to time such amounts as such Lender
may reasonably determine to be necessary to compensate such Lender for any costs
incurred by such Lender that it reasonably determines are attributable to its
making or maintaining of any LIBOR Loans or its obligation to make any LIBOR
Loans hereunder, any reduction in any amount receivable by such Lender under
this Agreement or any of the other Loan Documents in respect of any of such
Loans or such obligation or the maintenance by such Lender of capital in respect
of its respective Term Loans (such increases in costs and reductions in amounts
receivable being herein called “Additional Costs”), to the extent resulting from
any Regulatory Change that: (i) changes the basis of taxation of any amounts
payable to such Lender under this Agreement or any of the other Loan Documents
in respect of any of its respective Term Loans (other than taxes, fees, duties,
levies, imposts, charges, deductions, withholdings or other charges which are
excluded from the definition of Taxes pursuant to the first sentence of
Section 3.12.(a)); or (ii) imposes or modifies any reserve, special deposit or
similar requirements (other than Regulation D of the Board of Governors of the
Federal Reserve System or other reserve requirement to the extent utilized in
the determination of Adjusted LIBOR for such Loan) relating to any extensions of
credit or other assets of, or any deposits with or other liabilities of, such
Lender, or any commitment of such Lender; or (iii) has or would have the effect
of reducing the rate of return on capital of such Lender to a level below that
which such Lender could have achieved but for such Regulatory Change (taking
into consideration such Lender’s policies with respect to capital adequacy).

(b) Lender’s Suspension of LIBOR Loans. Without limiting the effect of the
provisions of the immediately preceding subsection (a), if, by reason of any
Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which the interest rate on LIBOR Loans is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Lender
that includes LIBOR Loans or (ii) becomes subject to restrictions on the amount
of such a category of liabilities or assets that it may hold, then, if such
Lender so elects by notice to the Borrower (with a copy to the Agent), the
obligation of such Lender to Continue, or to Convert any other Type of Loans
into, LIBOR Loans hereunder shall be suspended until such Regulatory Change
ceases to be in effect (in which case the provisions of Section 4.6. shall
apply).

(c) Notification and Determination of Additional Costs. Each of the Agent and
each Lender agrees to notify the Borrower of any event occurring after the
Agreement Date entitling the Agent or such Lender to compensation under any of
the preceding subsections of this Section as promptly as practicable; provided,
however, the failure of the Agent or any Lender to give such notice shall not
release the Borrower from any of its obligations hereunder (and in the case of a
Lender, to the Agent). The Agent or such Lender agrees to furnish to the
Borrower (and in the case of a Lender, to the Agent) a certificate setting forth
in reasonable detail the basis and amount of each request by the Agent or such
Lender for compensation under this Section. Absent manifest error,
determinations by the Agent or any Lender of the effect of any Regulatory

- 23 -

27

Change shall be conclusive, provided that such determinations are made on a
reasonable basis and in good faith.



    Section 4.2. Suspension of LIBOR Loans.  

Anything herein to the contrary notwithstanding, if, on or prior to the
determination of Adjusted LIBOR for any Interest Period:

(a) the Agent reasonably determines (which determination shall be conclusive)
that by reason of circumstances affecting the relevant market, adequate and
reasonable means do not exist for ascertaining Adjusted LIBOR for such Interest
Period, or

(b) the Agent or the Requisite Lenders reasonably determine (which determination
shall be conclusive) that Adjusted LIBOR will not adequately and fairly reflect
the cost to the Lenders of making or maintaining LIBOR Loans for such Interest
Period;

then the Agent shall give the Borrower and each Lender prompt notice thereof
and, so long as such condition remains in effect, the Lenders shall be under no
obligation to, and shall not, Continue LIBOR Loans or Convert Loans into LIBOR
Loans and the Borrower shall, on the last day of each current Interest Period
for each outstanding LIBOR Loan, either repay such Loan or Convert such Loan
into a Base Rate Loan.



    Section 4.3. Illegality.  

Notwithstanding any other provision of this Agreement, if any Lender shall
reasonably determine (which determination shall be conclusive and binding) that
it has become unlawful for such Lender to honor its obligation to maintain LIBOR
Loans hereunder, then such Lender shall promptly notify the Borrower thereof
(with a copy to the Agent) and such Lender’s obligation to Continue, or to
Convert Loans of any other Type into, LIBOR Loans shall be suspended until such
time as such Lender may again maintain LIBOR Loans (in which case the provisions
of Section 4.6. shall be applicable).



    Section 4.4. Compensation.  

The Borrower shall pay to the Agent for the account of each Lender, upon the
request of such Lender through the Agent, such amount or amounts as shall be
sufficient (in the reasonable opinion of such Lender) to compensate it for any
loss, cost or expense that such Lender reasonably determines is attributable to:

(a) any payment or prepayment (whether mandatory or optional) of a LIBOR Loan,
or Conversion of a LIBOR Loan, made by such Lender for any reason (including,
without limitation, acceleration) on a date other than the last day of the
Interest Period for such Loan; or

- 24 -

28

(b) any failure by the Borrower for any reason (including, without limitation,
the failure of any of the applicable conditions precedent specified in
Article V. to be satisfied) to borrow a LIBOR Loan from such Lender on the
requested date for such borrowing, or to Convert a Base Rate Loan into a LIBOR
Loan or Continue a LIBOR Loan on the requested date of such Conversion or
Continuation.

Upon the Borrower’s request, any Lender requesting compensation under this
Section shall provide the Borrower with a statement setting forth in reasonable
detail the basis for requesting such compensation and the method for determining
the amount thereof. Absent manifest error, determinations by any Lender in any
such statement shall be conclusive, provided that such determinations are made
on a reasonable basis and in good faith.



    Section 4.5. Affected Lenders.  

If (a) a Lender requests compensation pursuant to Section 3.12. or 4.1., and the
Requisite Lenders are not also doing the same, or (b) the obligation of any
Lender to Continue, or to Convert Base Rate Loans into, LIBOR Loans shall be
suspended pursuant to Section 4.1.(b) or 4.3. but the obligation of the
Requisite Lenders shall not have been suspended under such Sections, then, so
long as there does not then exist any Default or Event of Default, the Borrower
may demand that such Lender (the “Affected Lender”), and upon such demand the
Affected Lender shall promptly, assign its Term Loan to an Eligible Assignee
subject to and in accordance with the provisions of Section 11.5.(b) for a
purchase price equal to the aggregate principal balance of the Term Loan then
owing to the Affected Lender plus any accrued but unpaid interest thereon and
accrued but unpaid fees owing to the Affected Lender, or any other amount as may
be mutually agreed upon by such Affected Lender and Eligible Assignee. Each of
the Agent and the Affected Lender shall reasonably cooperate in effectuating the
replacement of such Affected Lender under this Section, but at no time shall the
Agent, such Affected Lender nor any other Lender be obligated in any way
whatsoever to initiate any such replacement or to assist in finding an Eligible
Assignee. The exercise by the Borrower of its rights under this Section shall be
at the Borrower’s sole cost and expense and at no cost or expense to the Agent,
the Affected Lender or any of the other Lenders; provided, however, that if an
Eligible Assignee shall pay a premium over the sum of the aggregate outstanding
principal amount plus accrued and unpaid interest and fees, such premium shall
be borne solely by such Eligible Assignee and shall not be deemed a cost or
expense payable by the Borrower. The terms of this Section shall not in any way
limit the Borrower’s obligation to pay to any Affected Lender compensation owing
to such Affected Lender pursuant to Section 3.12. or 4.1. with respect to
periods up to the date of replacement.



    Section 4.6. Treatment of Affected Loans.  

If the obligation of any Lender to Continue, or to Convert Base Rate Loans into,
LIBOR Loans shall be suspended pursuant to Section 4.1.(b) or 4.3., then such
Lender’s LIBOR Loans shall be automatically Converted into Base Rate Loans on
the last day(s) of the then current Interest Period(s) for LIBOR Loans (or, in
the case of a Conversion required by Section 4.1.(b) or 4.3., on such earlier
date as such Lender may specify to the Borrower with a copy to the Agent) and,
unless and until such Lender gives notice as provided below that the
circumstances specified in Section 4.1. or 4.3. that gave rise to such
Conversion no longer exist:

- 25 -

29

(a) to the extent that such Lender’s LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and

(b) all Loans that would otherwise be Continued by such Lender as LIBOR Loans
shall be Continued instead as Base Rate Loans, and all Base Rate Loans of such
Lender that would otherwise be Converted into LIBOR Loans shall remain as Base
Rate Loans.

If such Lender gives notice to the Borrower (with a copy to the Agent) that the
circumstances specified in Section 4.1. or 4.3. that gave rise to the Conversion
of such Lender’s LIBOR Loans pursuant to this Section no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when LIBOR Loans made by other Lenders are outstanding, then such Lender’s
Base Rate Loans shall be automatically Converted, on the first day(s) of the
next succeeding Interest Period(s) for such outstanding LIBOR Loans, to the
extent necessary so that, after giving effect thereto, all Loans held by the
Lenders holding LIBOR Loans and by such Lender are held pro rata (as to
principal amounts, Types and Interest Periods) pro rata in accordance with the
Term Loans made by each of them.



    Section 4.7. Change of Lending Office.  

Each Lender agrees that it will use reasonable efforts to designate an alternate
Lending Office with respect to its Term Loan affected by the matters or
circumstances described in Section 3.12., 4.1. or 4.3. to reduce the liability
of the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.



    Section 4.8. Assumptions Concerning Funding of LIBOR Loans.  

Calculation of all amounts payable to a Lender under this Article IV. shall be
made as though such Lender had actually funded LIBOR Loans through the purchase
of deposits in the relevant market bearing interest at the rate applicable to
such LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having
a maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article IV.

Article V. Conditions Precedent



    Section 5.1. Initial Conditions Precedent.  

The obligation of the Lenders to make the Term Loans is subject to the following
conditions precedent:

- 26 -

30

(a) The Agent shall have received each of the following, in form and substance
satisfactory to the Agent:

(i) Counterparts of this Agreement executed by each of the parties hereto;

(ii) Term Notes executed by the Borrower, payable to each Lender and complying
with the applicable provisions of Section 2.8.;

(iii) The Guaranty executed by the Parent and each other Guarantor existing as
of the Effective Date;

(iv) The Pledge Agreement executed by the Borrower and the Pledgors;

(v) An opinion of counsel to the Loan Parties, addressed to the Agent and, the
Lenders, addressing the matters set forth in Exhibit D;

(vi) The articles of incorporation, articles of organization, certificate of
limited partnership, declaration of trust or other comparable organizational
instrument (if any) of the Borrower and each other Loan Party certified as of a
recent date by the Secretary of State (or comparable official) of the state of
formation of such Loan Party;

(vii) A certificate of good standing or certificate of similar meaning with
respect to each Loan Party issued as of a recent date by the Secretary of State
(or comparable official) of the state of formation of each such Loan Party and
certificates of qualification to transact business or other comparable
certificates issued by each Secretary of State (or comparable official and any
state department of taxation, as applicable) of each state in which such Loan
Party is required to be so qualified and where the failure to be so qualified
could reasonably be expected to have a Material Adverse Effect;

(viii) A certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
with respect to each of the officers of such Loan Party authorized to execute
and deliver the Loan Documents to which such Loan Party is a party, and in the
case of the Borrower, and the officers of the Borrower then authorized to
deliver Notices of Borrowing, Notices of Continuation and Notices of Conversion;

(ix) Copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (i) the by-laws
of such Loan Party, if a corporation, the operating agreement of such Loan
Party, if a limited liability company, the partnership agreement of such Loan
Party, if a limited or general partnership, or other comparable document in the
case of any other form of legal entity and (ii) all corporate, partnership,
member or other necessary action taken by such Loan Party to authorize the
execution, delivery and performance of the Loan Documents to which it is a
party;

- 27 -

31

(x) The results of a recent UCC, tax, judgment and lien search in each of the
jurisdictions in which UCC financing statements or other filings or recordations
should be made to evidence or perfect security interests in Collateral being
granted under the Pledge Agreement as of the Effective Date, and such search
shall reveal no Liens of record with respect to any of such Collateral other
than Liens to be terminated prior to the Effective Date or other Liens
acceptable to the Agent;

(xi) Each document (including, without limitation, any UCC financing statement)
required by the Pledge Agreement or under Applicable Law or reasonably deemed
necessary or appropriate by the Agent to be filed, registered or recorded in
order to create in favor of the Agent, for the benefit of the Lenders, a
perfected first-priority Lien on the Collateral described therein, shall have
been filed, registered or recorded or shall have been delivered to the Agent and
be in proper form for filing, registration or recordation;

(xii) All certificates, if any, representing any shares of Equity Interests
pledged pursuant to the Pledge Agreement, together with an undated transfer
power for each such certificate executed in blank by a duly authorized officer
or agent of the Loan Party with rights in such Equity Interest, together with an
Acknowledgment and Consent, substantially in the form of Schedule 2 to the
Pledge Agreement, duly executed by the issuer of such Equity Interest;

(xiii) Evidence that title to the Bridge Loan Properties is owned by the
Property Owners, which evidence may include copies of owner’s title policies of
insurance (or commitments to issue the same) issued as of a recent date showing
fee simple title to the Bridge Loan Properties being vested in the applicable
Property Owners;

(xiv) A certificate of the chief executive officer, chief financial officer or
other senior officer of the Parent certifying that all conditions precedent in
the Purchase Agreement to the closing of the Acquisition (other than the payment
of the Purchase Price (as defined in the Purchase Agreement)) have been
satisfied;

(xv) The Fees then due and payable under Section 3.6., and any other Fees
payable to the Agent, the Titled Agents and the Lenders on or prior to the
Effective Date;

(xvi) A Compliance Certificate calculated as of June 30, 2007 (giving pro forma
effect to the financing contemplated by this Agreement and the use of the
proceeds of the Loans to be funded on the Effective Date); and

(xvii) Such other documents, agreements and instruments as the Agent on behalf
of the Lenders may reasonably request; and

(b) In the good faith judgment of the Agent and the Lenders:

(i) There shall not have occurred or become known to the Agent or any of the
Lenders any event, condition, situation or status since the date of the
information

- 28 -

32

contained in the financial and business projections, budgets, pro forma data and
forecasts concerning the Parent, the Borrower and the other Subsidiaries
delivered to the Agent and the Lenders prior to the Agreement Date that has had
or could reasonably be expected to result in a Material Adverse Effect;

(ii) No litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (1) result in a Material Adverse Effect or
(2) restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect the ability of the Parent, the Borrower or any
other Loan Party to fulfill its obligations under the Loan Documents to which it
is a party;

(iii) The Parent, the Borrower and the other Subsidiaries shall have received
all approvals, consents and waivers, and shall have made or given all necessary
filings and notices, as shall be required to consummate the transactions
contemplated hereby without the occurrence of any default under, conflict with
or violation of (1) any Applicable Law or (2) any agreement, document or
instrument to which the Borrower or any other Loan Party is a party or by which
any of them or their respective properties is bound, except for such approvals,
consents, waivers, filings and notices the receipt, making or giving of which
would not reasonably be likely to (A) have a Material Adverse Effect, or
(B) restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect the ability of the Parent, the Borrower or any
other Loan Party to fulfill its obligations under the Loan Documents to which it
is a party; and

(iv) There shall not have occurred or exist any other material disruption of
financial or capital markets that could reasonably be expected to materially and
adversely affect the transactions contemplated by the Loan Documents.



    Section 5.2. Additional Conditions Precedent to Loans.  

The obligations of the Lenders to make the Term Loans is subject to the further
condition precedent that: (a) no Default or Event of Default shall exist as of
the date of the making of such Loan or would exist immediately after giving
effect thereto; and (b) the representations and warranties made or deemed made
by the Parent, the Borrower and each other Loan Party in the Loan Documents to
which any of them is a party, shall be true and correct in all material respects
on and as of the date of the making of such Loans with the same force and effect
as if made on and as of such date except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date) and except for changes in factual
circumstances not prohibited under the Loan Documents. Each Credit Event shall
constitute a certification by the Borrower to the effect set forth in the
preceding sentence (both as of the date of the giving of notice relating to such
Credit Event and, unless the Borrower otherwise notifies the Agent prior to the
date of such Credit Event, as of the date of the occurrence of such Credit
Event). In addition, if such Credit Event is the making of a Loan, the Borrower
shall be deemed to have represented to the Agent and the Lenders at the time
such Loan is made that all conditions to the occurrence of such Credit Event
contained in this Article V. have been satisfied.

- 29 -

33

Article VI. Representations and Warranties



    Section 6.1. Representations and Warranties.  

In order to induce the Agent and each Lender to enter into this Agreement and to
make Loans, each of the Parent and the Borrower represents and warrants to the
Agent and each Lender as follows:

(a) Organization; Power; Qualification. Each of the Parent, the Borrower, the
other Loan Parties, and each other Subsidiary is a corporation, partnership,
trust or other legal entity, duly organized or formed, validly existing and in
good standing under the jurisdiction of its incorporation or formation, has the
power and authority to own or lease its respective properties and to carry on
its respective business as now being and hereafter proposed to be conducted and
is duly qualified and is in good standing as a foreign corporation, partnership,
trust or other legal entity, and authorized to do business, in each jurisdiction
in which the character of its properties or the nature of its business requires
such qualification or authorization and where the failure to be so qualified or
authorized could reasonably be expected to have, in each instance, a Material
Adverse Effect.

(b) Ownership of Property Owners. Each of the Property Owners is a Wholly Owned
Subsidiary of the Borrower. Schedule 6.1.(b) sets forth for each Property Owner
and Pledgor, (i) the jurisdiction of organization of such Subsidiary, (ii) each
Person holding any Equity Interests in such Subsidiary, (iii) the nature of the
Equity Interests held by each such Person, and (iv) the percentage of ownership
of such Subsidiary represented by such Equity Interests. Except as disclosed in
such Schedule, (i) the Borrower owns, free and clear of all Liens (other than
Permitted Liens), and has the unencumbered right to vote, all outstanding Equity
Interests in each Person shown to be held by it on such Schedule, and (ii) 
there are no outstanding subscriptions, options, warrants, commitments,
preemptive rights or agreements of any kind (including, without limitation, any
stockholders’ or voting trust agreements) for the issuance, sale, registration
or voting of, or outstanding securities convertible into, any additional shares
of capital stock of any class, or partnership or other ownership interests of
any type in, any such Person.

(c) Authorization of Agreement, Etc. The Borrower has the right and power, and
has taken all necessary action to authorize it, to borrow and obtain other
extensions of credit hereunder. The Parent, the Borrower and each other Loan
Party has the right and power, and has taken all necessary action to authorize
it, to execute, deliver and perform each of the Loan Documents to which it is a
party in accordance with their respective terms and to consummate the
transactions contemplated hereby and thereby. The Loan Documents to which the
Parent, the Borrower or any other Loan Party is a party have been duly executed
and delivered by the duly authorized officers of such Person and each is a
legal, valid and binding obligation of such Person enforceable against such
Person in accordance with its respective terms except as the same may be limited
by bankruptcy, insolvency, and other similar laws affecting the rights of
creditors generally and the availability of equitable remedies for the
enforcement of certain obligations (other than the payment of principal)
contained herein or therein and as may be limited by equitable principles
generally.

- 30 -

34

(d) Compliance of Loan Documents with Laws, Etc. The execution, delivery and
performance of this Agreement, the Notes and the other Loan Documents to which
the Parent, the Borrower or any other Loan Party is a party in accordance with
their respective terms and the borrowings and other extensions of credit
hereunder do not and will not, by the passage of time, the giving of notice, or
both: (i) require any Governmental Approval or violate any Applicable Law
(including all Environmental Laws) relating to the Parent, the Borrower or any
other Loan Party; (ii) conflict with, result in a breach of or constitute a
default under the organizational documents of the Parent, the Borrower or any
other Loan Party, or any indenture, agreement or other instrument to which the
Parent, the Borrower or any other Loan Party is a party or by which it or any of
its respective properties may be bound; or (iii) result in or require the
creation or imposition of any Lien upon or with respect to any property now
owned or hereafter acquired by the Parent, the Borrower or any other Loan Party.

(e) Title to Properties; Liens. Each Property Owner has good, marketable and
legal title to the Bridge Loan Property owned by it. There are no Liens against
any of the Collateral or any Bridge Loan Property except for Permitted Liens.

(f) No Prohibited Transaction. Assuming that no Lender funds any amount payable
by it hereunder with “plan assets,” as that term is defined in 29 C.F.R.
2510.3-101, the execution, delivery and performance of this Agreement and the
other Loan Documents, and the borrowing and repayment of amounts hereunder, do
not and will not constitute “prohibited transactions” under ERISA or the
Internal Revenue Code.

(g) Broker’s Fees. No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby. No other similar fees or commissions will be payable by any Loan Party
for any other services rendered to the Parent, the Borrower or any of the other
Subsidiaries ancillary to the transactions contemplated hereby.

(h) Accuracy and Completeness of Information. No written information, report or
other papers or data (excluding financial projections and other forward looking
statements) furnished to the Agent or any Lender by, on behalf of, or at the
direction of, the Parent, the Borrower, any other Loan Party or any other
Subsidiary in connection with, pursuant to or relating in any way to this
Agreement, contained, at the time furnished, any untrue statement of a fact
material to the creditworthiness of the Parent, the Borrower, any other Loan
Party or any other Subsidiary or omitted to state a material fact necessary in
order to make such statements contained therein, in light of the circumstances
under which they were made, not misleading. All financial statements (including
in each case all related schedules and notes) furnished to the Agent or any
Lender by, on behalf of, or at the direction of, the Parent, the Borrower, any
other Loan Party or any other Subsidiary in connection with, pursuant to or
relating in any way to this Agreement, present fairly in all material respects,
the financial position of the Persons involved as at the date thereof and the
results of operations for such periods and in accordance with GAAP consistently
applied throughout the periods involved (subject, as to interim statements, to
changes resulting from normal year-end audit adjustments). All financial
projections and other forward looking statements prepared by or on behalf of the
Parent, the Borrower, any other Loan Party or any other Subsidiary that have
been or may hereafter be made available to the Agent or

- 31 -

35

any Lender were or will be prepared in good faith based on reasonable
assumptions. As of the Effective Date, no fact is known to the Parent or the
Borrower which has had, or may in the future have (so far as the Parent or the
Borrower can reasonably foresee), a Material Adverse Effect which has not been
set forth in the financial statements referred to in Section 7.1(k) of the
Existing Credit Agreement or in such information, reports or other papers or
data or otherwise disclosed in writing to the Agent and the Lenders.

(i) Properties. Each Bridge Loan Property (i) is wholly owned in fee simple by a
Property Owner, (ii) is a Storage Property, (iii) is located in one of the 48
contiguous states of the United States of America or in the District of
Columbia; (iv) is not subject to any Lien (other than Permitted Liens described
in clauses (a) through (e) of the definition thereof) or any Negative Pledge,
and (v) is free of all structural defects and major architectural deficiencies,
title defects, environmental conditions and other adverse matters except for
defects, deficiencies, conditions or other matters individually or collectively
which are not material to the profitable operation of such Property. The
Borrower directly, or indirectly through a Subsidiary, has the right to take the
following actions with respect to each Bridge Loan Property without the need to
obtain the consent of any Person: (x) to create Liens on such Property as
security for Indebtedness of the Parent, the Borrower or such Subsidiary, and
(y) to sell, transfer or otherwise dispose of such Property.

(j) Security Interests and Liens. The Pledge Agreement creates, as security for
the Obligations, a valid and enforceable, perfected first priority security
interest in and Lien on all of the Collateral, in favor of the Agent for the
benefit of the Lenders, and subject to no other Liens other than Permitted
Liens. Such security interest in and Lien on the Collateral shall be superior to
and prior to the rights of all third parties in the Collateral, and, other than
in connection with any future change in the name of the Borrower or a Pledgor or
the location in which the Borrower or a Pledgor is organized or registered, no
further recordings or filings are or will be required in connection with the
creation, perfection or enforcement of such security interest and Lien, other
than the filing of continuation statements in accordance with Applicable Law.

(k) Existing Credit Agreement Representations. The Existing Credit Agreement
Representations are each true and correct.



    Section 6.2. Survival of Representations and Warranties, Etc.  

All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of the Parent, the Borrower, any other Loan
Party or any other Subsidiary to the Agent or any Lender pursuant to or in
connection with this Agreement or any of the other Loan Documents (including,
but not limited to, any such statement made in or in connection with any
amendment hereto or thereto or any statement contained in any certificate,
financial statement or other instrument delivered by or on behalf of the Parent
and the Borrower prior to the Agreement Date and delivered to the Agent or any
Lender in connection with the underwriting or closing of the transactions
contemplated hereby) shall constitute representations and warranties made by the
Parent and the Borrower to the Agent and the Lenders under this Agreement. All
representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made at and as of the Agreement Date, the
Effective Date, the date on which any extension of the Termination Date is
effectuated pursuant to Section 2.9. and

- 32 -

36

the date of the occurrence of any Credit Event, except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects on and as of such earlier date) and except for changes
in factual circumstances not prohibited under the Loan Documents. All such
representations and warranties shall survive the effectiveness of this
Agreement, the execution and delivery of the Loan Documents and the making of
the Loans.

Article VII. Covenants

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 11.6., all of the Lenders) shall otherwise consent
in the manner provided for in Section 11.6., each of the Parent and the Borrower
shall comply with the following covenants:



    Section 7.1. Use of Proceeds.  

The Borrower shall only use the proceeds of the Term Loans to finance the
Acquisition in accordance with the terms of the Purchase Agreement and to pay
costs and expenses related to the Acquisition. No part of the proceeds of any
Loan will be used (a) for the purpose of buying or carrying “margin stock”
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System or to extend credit to others for the purpose of purchasing or
carrying any such margin stock or (b) to fund any operations in, finance any
investments or activities in, or make any payments to, a Sanctioned Person or
Sanctioned Entity.



    Section 7.2. Further Assurances.

The Parent and the Borrower shall, at their sole cost and expense and upon
request of the Agent, execute and deliver or cause to be executed and delivered,
to the Agent such further instruments, documents and certificates, and do and
cause to be done such further acts that may be reasonably necessary or advisable
in the reasonable opinion of the Agent to carry out more effectively the
provisions and purposes of this Agreement and the other Loan Documents.



    Section 7.3. New Subsidiaries; Guarantors; Release of Guarantors.  

(a) Requirement to Become Guarantor. At the time any Person becomes a Guarantor
(as defined in the Existing Credit Agreement) after the Effective Date, the
Borrower shall cause to be delivered to the Agent each of the following items,
each in form and substance satisfactory to the Agent: (i) an Accession Agreement
executed by such Person and (ii) the items that would have been delivered under
Sections 5.1.(a)(v) through (ix) and (xvii) if such Person had been a Guarantor
on the Effective Date. The Borrower shall send to each Lender copies of each of
the foregoing items once the Agent has received all such items with respect to a
Guarantor.

(b) Release of a Guarantor. The Borrower may request in writing that the Agent
release, and upon receipt of such request the Agent shall release, a Guarantor
(other than the Parent and any Pledgor) from the Guaranty so long as: (i) such
Guarantor has been, or will be simultaneously with its release from the
Guaranty, released as a Guarantor (as defined in the Exhibit Credit Agreement);
(ii) no Default or Event of Default shall then be in existence or would occur as
a result of such release; (iii) the representations and warranties made or
deemed

- 33 -

37

made by the Parent, the Borrower and each other Loan Party in the Loan Documents
to which any of them is a party, shall be true and correct in all material
respects on and as of the date of such release with the same force and effect as
if made on and as of such date except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date) and except for changes in factual
circumstances not prohibited under the Loan Documents; and (iv) the Agent shall
have received such written request at least 10 Business Days prior to the
requested date of release (or such shorter period as may be acceptable to the
Agent in its sole discretion). Delivery by the Borrower to the Agent of any such
request shall constitute a representation by the Borrower that the matters set
forth in the preceding sentence (both as of the date of the giving of such
request and as of the date of the effectiveness of such request) are true and
correct with respect to such request.



    Section 7.4. Certain Covenants of Existing Credit Agreement.  

The Parent and the Borrower will perform, comply with and be bound by, for the
benefit of the Agent and the Lenders, each of the Existing Credit Agreement
Covenants, each of which (together with the related definitions and ancillary
provisions) is hereby incorporated herein by reference.



    Section 7.5. Indebtedness.  

The Parent and the Borrower shall not permit any Pledgor or Property Owner to
create, incur, assume or suffer to exist any Indebtedness, other than
Indebtedness under the Loan Documents.



    Section 7.6. Liens.  

The Parent and the Borrower shall not permit any Pledgor or Property Owner to
create, assume, incur or permit to exist any Lien (other than Permitted Liens)
upon any of its properties, assets, income or profits of any character whether
now owned or hereafter acquired, including without limitation, the Bridge Loan
Properties.



    Section 7.7. Sale of Bridge Loan Properties.  

(a) No Sale. Except as provided in the immediately following subsection (b), the
Parent and the Borrower shall not permit any Property Owner to convey, sell,
lease, sublease, transfer or otherwise dispose of any interest of such Property
Owner in any Bridge Loan Property owned by it; provided, however, that a
Property Owner may lease and sublease its Bridge Loan Properties, as lessor or
sublessor (as the case may be), in the ordinary course of their business.

(b) Release. From time to time the Borrower may request, upon not less than
10 days prior written notice to the Agent (or such shorter period as may be
acceptable to the Agent in its sole discretion), that a Property Owner be
permitted to sell a Bridge Loan Property or that a Bridge Loan Property be
otherwise released from being a “Bridge Loan Property”, which shall

- 34 -

38

be permitted if the Agent determines that the following conditions are satisfied
as of the date of such release:

(i) No Default or Event of Default exists or will exist immediately after giving
effect to such release; and

(ii) The Borrower shall have repaid the outstanding principal balance of the
Term Loans by an amount at least equal to the Release Price for the Bridge Loan
Property owned by such Property Owner.

Article VIII. Information

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 11.6., all of the Lenders) shall otherwise consent
in the manner set forth in Section 11.6., the Borrower shall cause to be
furnished to each Lender (or to the Agent if so provided below) at its Lending
Office:



    Section 8.1. Compliance Certificate.  

At the time financial statements are furnished pursuant to Sections 9.1. and
9.2. of the Existing Credit Agreement, and within 5 Business Days of the Agent’s
request with respect to any other fiscal period, a certificate substantially in
the form of Exhibit E (a “Compliance Certificate”) executed by the chief
financial officer, treasurer, or chief accounting officer of the Parent:
(a) setting forth in reasonable detail as at the end of such quarterly
accounting period, fiscal year, or other fiscal period, as the case may be, the
calculations required to establish whether or not the Borrower was in compliance
with the covenants contained in Sections 10.1., 10.2. and 10.4. of the Existing
Credit Agreement and (b) stating that, to the best of his or her knowledge,
information and belief after due inquiry, no Default or Event of Default exists,
or, if such is not the case, specifying such Default or Event of Default and its
nature, when it occurred, whether it is continuing and the steps being taken by
the Borrower with respect to such event, condition or failure.



    Section 8.2. Other Information.  

(a) Default. Notice of the occurrence of any Default or Event of Default
promptly upon a Responsible Officer of the Parent or the Borrower obtaining
knowledge thereof; and

(b) Other Information. From time to time and promptly following upon each
request, such data, certificates, reports, statements, opinions of counsel,
documents or further information regarding the business, assets, liabilities,
financial condition, results of operations or business prospects of the Parent,
the Borrower, any other Loan Party or any other Subsidiary as the Agent or any
Lender may reasonably request.

- 35 -

39

Article IX. Default



    Section 9.1. Events of Default.  

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

(a) Default in Payment of Principal. The Borrower shall fail to pay when due
(whether upon demand, at maturity, by reason of acceleration or otherwise) the
principal of any of the Loans.

(b) Default in Payment of Interest and Other Obligations. The Borrower shall
fail to pay when due any interest on any of the Loans or any of the other
payment Obligations owing by the Borrower under this Agreement or any other Loan
Document, or any other Loan Party shall fail to pay when due any payment
Obligation owing by such other Loan Party under any Loan Document to which it is
a party, and such failure shall continue for a period of 5 Business Days.

(c) Default in Performance. (i) The Parent or the Borrower shall fail to perform
or observe any term, covenant, condition or agreement contained in Section 7.5.,
7.6., 7.7. or 8.2.(a) or (ii) the Parent, the Borrower or any other Loan Party
shall fail to perform or observe any term, covenant, condition or agreement
contained in this Agreement or any other Loan Document to which it is a party
and not otherwise mentioned in this Section and in the case of this clause (ii)
only such failure shall continue for a period of 30 days after the date upon
which the Parent or the Borrower has received written notice of such failure
from the Agent.

(d) Misrepresentations. Any written statement, representation or warranty made
or deemed made by or on behalf of the Parent, the Borrower or any other Loan
Party under this Agreement or under any other Loan Document, or any amendment
hereto or thereto, or in any other writing or statement at any time furnished or
made or deemed made by or on behalf of the Parent, the Borrower or any other
Loan Party to the Agent or any Lender, shall at any time prove to have been
incorrect or misleading, in light of the circumstances in which made or deemed
made, in any material respect when furnished or made or deemed made.

(e) Voluntary Bankruptcy Proceeding. The Parent, the Borrower, any other Loan
Party, or any Excluded Subsidiary that is a Significant Subsidiary shall:
(i) commence a voluntary case under the Bankruptcy Code of 1978, as amended, or
other federal bankruptcy laws (as now or hereafter in effect); (ii) file a
petition seeking to take advantage of any other Applicable Laws, domestic or
foreign, relating to bankruptcy, insolvency, reorganization, winding-up, or
composition or adjustment of debts; (iii) consent to, or fail to contest in a
timely and appropriate manner, any petition filed against it in an involuntary
case under such bankruptcy laws or other Applicable Laws or consent to any
proceeding or action described in the immediately following subsection;
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign; (v) admit in writing its inability to pay its
debts as they become due; (vi) make a general assignment for the benefit of
creditors; (vii) make a conveyance fraudulent as to creditors under

- 36 -

40

any Applicable Law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing.

(f) Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Parent, the Borrower, any other Loan Party, or any
Excluded Subsidiary that is a Significant Subsidiary in any court of competent
jurisdiction seeking: (i) relief under the Bankruptcy Code of 1978, as amended,
or other federal bankruptcy laws (as now or hereafter in effect) or under any
other Applicable Laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts; or (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of such
Person, or of all or any substantial part of the assets, domestic or foreign, of
such Person, and such case or proceeding shall continue undismissed or unstayed
for a period of 60 consecutive calendar days, or an order granting the remedy or
other relief requested in such case or proceeding against such Person
(including, but not limited to, an order for relief under such Bankruptcy Code
or such other federal bankruptcy laws) shall be entered.

(g) Litigation; Enforceability. The Parent, the Borrower or any other Loan Party
shall disavow, revoke or terminate (or attempt to terminate) any Loan Document
to which it is a party or shall otherwise challenge or contest in any action,
suit or proceeding in any court or before any Governmental Authority the
validity or enforceability of this Agreement, or any other Loan Document or this
Agreement or any other Loan Document shall cease to be in full force and effect
(except as a result of the express terms thereof).

(h) Loan Documents. An Event of Default (as defined therein) shall occur under
any of the other Loan Documents.

(i) Existing Credit Agreement Default. An Existing Credit Agreement Default
(each Existing Credit Agreement Default being hereby incorporated herein by
reference) shall occur.

(j) Failure of Security. The Agent shall cease to have a valid and perfected
first priority security interest in any of the Collateral for any reason other
than the failure of the Agent to take any action within its control.



    Section 9.2. Remedies Upon Event of Default.  

Upon the occurrence of an Event of Default the following provisions shall apply:

(a) Acceleration; Termination of Facilities.

(i) Automatic. Upon the occurrence of an Event of Default specified in
Section 9.1.(e) or 9.1.(f), (A) the principal of, and all accrued interest on,
the Loans and the Notes at the time outstanding and (B) all of the other
Obligations of the Borrower, including, but not limited to, the other amounts
owed to the Lenders and the Agent under this Agreement, the Notes or any of the
other Loan Documents shall become immediately and automatically due and payable
by the Borrower without presentment, demand, protest, or other notice of any
kind, all of which are expressly waived by the Borrower.

- 37 -

41

(ii) Optional. If any other Event of Default shall exist, the Agent shall, at
the direction of the Requisite Lenders declare (A) the principal of, and accrued
interest on, the Loans and the Notes at the time outstanding and (B) all of the
other Obligations, including, but not limited to, the other amounts owed to the
Lenders and the Agent under this Agreement, the Notes or any of the other Loan
Documents to be forthwith due and payable, whereupon the same shall immediately
become due and payable without presentment, demand, protest or other notice of
any kind, all of which are expressly waived by the Borrower.

(b) Loan Documents. The Requisite Lenders may direct the Agent to, and the Agent
if so directed shall, exercise any and all of its rights under any and all of
the other Loan Documents.

(c) Applicable Law. The Requisite Lenders may direct the Agent to, and the Agent
if so directed shall, exercise all other rights and remedies it may have under
any Applicable Law.

(d) Appointment of Receiver. To the extent permitted by Applicable Law, the
Agent and the Lenders shall be entitled to the appointment of a receiver for the
assets and properties of the Borrower and its Subsidiaries, without notice of
any kind whatsoever and without regard to the adequacy of any security for the
Obligations or the solvency of any party bound for its payment, to take
possession of all or any portion of the business operations of the Borrower and
its Subsidiaries and to exercise such power as the court shall confer upon such
receiver.



    Section 9.3. Allocation of Proceeds.

If an Event of Default shall exist and maturity of any of the Obligations has
been accelerated, all payments received by the Agent under any of the Loan
Documents, in respect of any principal of or interest on the Obligations or any
other amounts payable by the Borrower hereunder or thereunder, shall be applied
in the following order and priority:

(a) amounts due the Agent in respect of fees and expenses due under
Section 11.2.;

(b) amounts due the Lenders in respect of fees and expenses due under
Section 11.2., pro rata in the amount then due each Lender;

(c) payments of interest on all Loans, to be applied for the ratable benefit of
the Lenders;

(d) payments of principal of all Loans, to be applied for the ratable benefit of
the Lenders;

(e) amounts due the Agent and the Lenders pursuant to Sections 10.8. and 11.9.;

- 38 -

42

(f) payment of all other Obligations and other amounts due and owing by the
Borrower and the other Loan Parties under any of the Loan Documents, if any, to
be applied for the ratable benefit of the Lenders; and

(g) any amount remaining after application as provided above, shall be paid to
the Borrower or whomever else may be legally entitled thereto.



    Section 9.4. Performance by Agent.  

If the Borrower shall fail to perform any covenant, duty or agreement contained
in any of the Loan Documents, the Agent may, after notice to the Borrower,
perform or attempt to perform such covenant, duty or agreement on behalf of the
Borrower after the expiration of any cure or grace periods set forth herein. In
such event, the Borrower shall, at the request of the Agent, promptly pay any
amount reasonably expended by the Agent in such performance or attempted
performance to the Agent, together with interest thereon at the applicable
Post-Default Rate from the date of such expenditure until paid. Notwithstanding
the foregoing, neither the Agent nor any Lender shall have any liability or
responsibility whatsoever for the performance of any obligation of the Borrower
under this Agreement or any other Loan Document.



    Section 9.5. Rights Cumulative.  

The rights and remedies of the Agent and the Lenders under this Agreement and
each of the other Loan Documents shall be cumulative and not exclusive of any
rights or remedies which any of them may otherwise have under Applicable Law. In
exercising their respective rights and remedies the Agent and the Lenders may be
selective and no failure or delay by the Agent or any of the Lenders in
exercising any right shall operate as a waiver of it, nor shall any single or
partial exercise of any power or right preclude its other or further exercise or
the exercise of any other power or right.

Article X. The Agent



    Section 10.1. Authorization and Action.  

Each Lender hereby appoints and authorizes the Agent to take such action as
contractual representative on such Lender’s behalf and to exercise such powers
under this Agreement and the other Loan Documents as are specifically delegated
to the Agent by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto. Not in limitation of the foregoing, each Lender
authorizes and directs the Agent to enter into the Loan Documents for the
benefit of the Lenders. Each Lender hereby agrees that, except as otherwise set
forth herein, any action taken by the Requisite Lenders in accordance with the
provisions of this Agreement or the Loan Documents, and the exercise by the
Requisite Lenders of the powers set forth herein or therein, together with such
other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders. Nothing herein shall be construed to deem the
Agent a trustee or fiduciary for any Lender or to impose on the Agent duties or
obligations other than those expressly provided for herein. At the request of a
Lender, the Agent will forward to such Lender copies or, where appropriate,
originals of the documents delivered to the Agent pursuant to this Agreement or
the other Loan Documents. The Agent will also furnish to any Lender,

- 39 -

43

upon the request of such Lender, a copy of any certificate or notice furnished
to the Agent by the Borrower, any other Loan Party or any other Affiliate of the
Borrower, pursuant to this Agreement or any other Loan Document not already
delivered to such Lender pursuant to the terms of this Agreement or any such
other Loan Document. As to any matters not expressly provided for by the Loan
Documents (including, without limitation, enforcement or collection of any of
the Obligations), the Agent shall not be required to exercise any discretion or
take any action, but shall be required to act or to refrain from acting (and
shall be fully protected in so acting or refraining from acting) upon the
instructions of the Requisite Lenders (or all of the Lenders if explicitly
required under any other provision of this Agreement), and such instructions
shall be binding upon all Lenders and all holders of any of the Obligations;
provided, however, that, notwithstanding anything in this Agreement to the
contrary, the Agent shall not be required to take any action which exposes the
Agent to personal liability or which is contrary to this Agreement or any other
Loan Document or Applicable Law. Not in limitation of the foregoing, the Agent
shall not exercise any right or remedy it or the Lenders may have under any Loan
Document upon the occurrence of a Default or an Event of Default unless the
Requisite Lenders (or all of the Lenders if explicitly required under any
provision of this Agreement) have so directed the Agent to exercise such right
or remedy.



    Section 10.2. Agent’s Reliance, Etc.  

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Agent nor any of its directors, officers, agents,
employees or counsel shall be liable for any action taken or omitted to be taken
by it or them under or in connection with this Agreement or any other Loan
Document, except for its or their own gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment. Without limiting the generality of the foregoing, the Agent: (a) may
treat the payee of any Note as the holder thereof until the Agent receives
written notice of the assignment or transfer thereof signed by such payee and in
form satisfactory to the Agent; (b) may consult with legal counsel (including
its own counsel or counsel for the Borrower or any other Loan Party),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (c) makes no
warranty or representation to any Lender or any other Person and shall not be
responsible to any Lender or any other Person for any statements, warranties or
representations made by any Person in or in connection with this Agreement or
any other Loan Document; (d) shall not have any duty to ascertain or to inquire
as to the performance or observance of any of the terms, covenants or conditions
of any of this Agreement or any other Loan Document or the satisfaction of any
conditions precedent under this Agreement or any Loan Document on the part of
the Borrower or other Persons or inspect the property, books or records of the
Borrower or any other Person; (e) shall not be responsible to any Lender for the
due execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document, any other instrument or
document furnished pursuant thereto or any collateral covered thereby or the
perfection or priority of any Lien in favor of the Agent on behalf of the
Lenders in any such collateral; and (f) shall incur no liability under or in
respect of this Agreement or any other Loan Document by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telephone
or telecopy) believed by it to be genuine and signed, sent or given by the
proper party or parties.

- 40 -

44



    Section 10.3. Notice of Defaults.  

The Agent shall not be deemed to have knowledge or notice of the occurrence of a
Default or Event of Default unless the Agent has received notice from a Lender
or the Borrower referring to this Agreement, describing with reasonable
specificity such Default or Event of Default and stating that such notice is a
“notice of default.” If any Lender (excluding the Lender which is also serving
as the Agent) becomes aware of any Default or Event of Default, it shall
promptly send to the Agent such a “notice of default.” Further, if the Agent
receives such a “notice of default”, the Agent shall give prompt notice thereof
to the Lenders.



    Section 10.4. Agent as Lender.  

The Lender acting as Agent shall have the same rights and powers under this
Agreement and any other Loan Document as any other Lender and may exercise the
same as though it were not the Agent; and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated, include the Lender then acting as Agent in
each case in its individual capacity. Such Lender and its affiliates may each
accept deposits from, maintain deposits or credit balances for, invest in, lend
money to, act as trustee under indentures of, serve as financial advisor to, and
generally engage in any kind of business with, the Borrower, any other Loan
Party or any other affiliate thereof as if it were any other bank and without
any duty to account therefor to the other Lenders. Further, such Lender and any
affiliate may accept fees and other consideration from the Borrower for services
in connection with this Agreement and otherwise without having to account for
the same to the other Lenders. The Lenders acknowledge that, pursuant to such
activities, the Lender acting as Agent or its affiliates may receive information
regarding the Borrower, other Loan Parties, other Subsidiaries and other
Affiliates (including information that may be subject to confidentiality
obligations in favor of such Person) and acknowledge that the Agent shall be
under no obligation to provide such information to them.



    Section 10.5. Approvals of Lenders.  

All communications from the Agent to any Lender requesting such Lender’s
determination, consent, approval or disapproval (a) shall be given in the form
of a written notice to such Lender, (b) shall be accompanied by a description of
the matter or issue as to which such determination, approval, consent or
disapproval is requested, or shall advise such Lender where information, if any,
regarding such matter or issue may be inspected, or shall otherwise describe the
matter or issue to be resolved, (c) shall include, if reasonably requested by
such Lender and to the extent not previously provided to such Lender, written
materials and, as appropriate, a brief summary of all oral information provided
to the Agent by the Borrower in respect of the matter or issue to be resolved,
and (d) shall include the Agent’s recommended course of action or determination
in respect thereof. Each Lender shall reply promptly, but in any event within 10
Business Days (or such lesser or greater period as may be specifically required
under the Loan Documents) of receipt of such communication. Except as otherwise
provided in this Agreement, unless a Lender shall give written notice to the
Agent that it specifically objects to the recommendation or determination of the
Agent (together with a written explanation of the reasons behind such objection)
within the applicable time period for reply, such Lender shall be deemed to have
conclusively approved of or consented to such recommendation or determination.

- 41 -

45



    Section 10.6. Lender Credit Decision, Etc.  

Each Lender expressly acknowledges and agrees that neither the Agent nor any of
its officers, directors, employees, agents, counsel, attorneys-in-fact or other
affiliates has made any representations or warranties as to the financial
condition, operations, creditworthiness, solvency or other information
concerning the business or affairs of the Borrower, any other Loan Party, any
Subsidiary or any other Person to such Lender and that no act by the Agent
hereafter taken, including any review of the affairs of the Borrower, any other
Loan Party or any other Subsidiary, shall be deemed to constitute any such
representation or warranty by the Agent to any Lender. Each Lender acknowledges
that it has made its own credit and legal analysis and decision to enter into
this Agreement and the transactions contemplated hereby, independently and
without reliance upon the Agent, any other Lender or counsel to the Agent, or
any of their respective officers, directors, employees and agents, and based on
the financial statements of the Borrower, the Subsidiaries or any other
Affiliate thereof, and inquiries of such Persons, its independent due diligence
of the business and affairs of the Borrower, the other Loan Parties, the
Subsidiaries and other Persons, its review of the Loan Documents, the legal
opinions required to be delivered to it hereunder, the advice of its own counsel
and such other documents and information as it has deemed appropriate. Each
Lender also acknowledges that it will, independently and without reliance upon
the Agent, any other Lender or counsel to the Agent or any of their respective
officers, directors, employees and agents, and based on such review, advice,
documents and information as it shall deem appropriate at the time, continue to
make its own decisions in taking or not taking action under the Loan Documents.
Except for notices, reports and other documents and information expressly
required to be furnished to the Lenders by the Agent under this Agreement or any
of the other Loan Documents, the Agent shall have no duty or responsibility to
provide any Lender with any credit or other information concerning the business,
operations, property, financial and other condition or creditworthiness of the
Borrower, any other Loan Party or any other Affiliate thereof which may come
into possession of the Agent, or any of its officers, directors, employees,
agents, attorneys-in-fact or other affiliates. Each Lender acknowledges that the
Agent’s legal counsel in connection with the transactions contemplated by this
Agreement is only acting as counsel to the Agent and is not acting as counsel to
such Lender.



    Section 10.7. Collateral Matters.  

(a) The Agent is authorized on behalf of all of the Lenders, without the
necessity of any notice to or further consent from any Lender, from time to time
prior to an Event of Default, to take any action with respect to any Collateral
or Loan Documents which may be necessary to perfect and maintain perfected the
Liens upon the Collateral granted pursuant to any of the Loan Documents.

(b) The Lenders hereby authorize the Agent, at its option and in its discretion,
to release any Lien granted to or held by the Agent upon any Collateral (i) upon
termination of this Agreement in accordance with Section 11.10.; or (ii) as
required or permitted by Section 7.7. Upon request by the Agent at any time, the
Lenders will confirm in writing the Agent’s authority to release particular
types or items of Collateral pursuant to this Section or any other applicable
provision of any of the other Loan Documents.

- 42 -

46

(c) Upon any sale and transfer of Collateral which is expressly permitted
pursuant to the terms of this Agreement, the Agent shall (and is hereby
irrevocably authorized by all of the Lenders to) execute such documents as may
be necessary to evidence the release of the Liens granted to the Agent for the
benefit of the Lenders herein or pursuant hereto upon the Collateral that was
sold or transferred; provided, however, that (i) the Agent shall not be required
to execute any such document on terms which, in the Agent’s opinion, would
expose the Agent to liability or create any obligation or entail any consequence
other than the release of such Liens without recourse or warranty; and (ii) such
release shall not in any manner discharge, affect or impair the Obligations or
any Liens upon (or obligations of the Borrower or any Loan Party in respect of)
all interests retained by the Borrower or any Subsidiary, including (without
limitation) the proceeds of the sale, all of which shall continue to constitute
part of the Collateral. In the event of any sale or transfer of Collateral, or
any foreclosure with respect to any of the Collateral, the Agent shall be
authorized to deduct all of the expenses reasonably incurred by the Agent from
the proceeds of any such sale, transfer or foreclosure.

(d) The Agent shall have no obligation whatsoever to the Lenders or to any other
Person to assure that the Collateral exists or is owned by any Loan Party or is
cared for, protected or insured or that the Liens granted to the Agent herein or
pursuant hereto have been properly or sufficiently or lawfully created,
perfected, protected or enforced or are entitled to any particular priority, or
to exercise or to continue exercising at all or in any manner or under any duty
of care, disclosure or fidelity any of the rights, authorities and powers
granted or available to the Agent in this Section or in any of the Loan
Documents, it being understood and agreed that in respect of the Collateral, or
any act, omission or event related thereto, the Agent may act in any manner it
may deem appropriate, in its sole discretion, given the Agent’s own interest in
the Collateral as one of the Lenders and that the Agent shall have no duty or
liability whatsoever to the Lenders, except to the extent found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from the Agent’s gross negligence or willful misconduct.



    Section 10.8. Indemnification of Agent.  

Each Lender agrees to indemnify the Agent (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so) pro rata
in accordance with such Lender’s respective Pro Rata Share, from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, reasonable out-of-pocket costs and expenses, or disbursements
of any kind or nature whatsoever which may at any time be imposed on, incurred
by, or asserted against the Agent (in its capacity as Agent but not as a Lender)
in any way relating to or arising out of the Loan Documents, any transaction
contemplated hereby or thereby or any action taken or omitted by the Agent under
the Loan Documents (collectively, “Indemnifiable Amounts”); provided, however,
that no Lender shall be liable for any portion of such Indemnifiable Amounts to
the extent resulting from the Agent’s gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment or if the Agent fails to follow the written direction of the Requisite
Lenders (or all of the Lenders if expressly required hereunder) unless such
failure results from the Agent following the advice of counsel to the Agent of
which advice the Lenders have received notice. Without limiting the generality
of the foregoing but subject to the preceding proviso, each Lender agrees to
reimburse the Agent (to the extent not reimbursed by

- 43 -

47

the Borrower and without limiting the obligation of the Borrower to do so),
promptly upon demand for its ratable share of any out-of-pocket expenses
(including counsel fees of the counsel(s) of the Agent’s own choosing) incurred
by the Agent in connection with the preparation, negotiation, execution, or
enforcement of, or legal advice with respect to the rights or responsibilities
of the parties under, the Loan Documents, any suit or action brought by the
Agent to enforce the terms of the Loan Documents and/or collect any Obligations,
any “lender liability” suit or claim brought against the Agent and/or the
Lenders, and any claim or suit brought against the Agent, and/or the Lenders
arising under any Environmental Laws. Such out-of-pocket expenses (including
counsel fees) shall be advanced by the Lenders on the request of the Agent
notwithstanding any claim or assertion that the Agent is not entitled to
indemnification hereunder upon receipt of an undertaking by the Agent that the
Agent will reimburse the Lenders if it is actually and finally determined by a
court of competent jurisdiction that the Agent is not so entitled to
indemnification. The agreements in this Section shall survive the payment of the
Loans and all other amounts payable hereunder or under the other Loan Documents
and the termination of this Agreement. If the Borrower shall reimburse the Agent
for any Indemnifiable Amount following payment by any Lender to the Agent in
respect of such Indemnifiable Amount pursuant to this Section, the Agent shall
share such reimbursement on a ratable basis with each Lender making any such
payment.



    Section 10.9. Successor Agent.  

The Agent may resign at any time as Agent under the Loan Documents by giving
written notice thereof to the Lenders and the Borrower. The Agent may be removed
as Agent under the Loan Documents for good cause by all of the Lenders (other
than the Lender then acting as Agent) upon 30-days’ prior written notice to the
Agent. Upon any such resignation or removal, the Requisite Lenders (other than
the Lender then acting as Agent, in the case of the removal of the Agent under
the immediately preceding sentence) shall have the right to appoint a successor
Agent which appointment shall, provided no Default or Event of Default exists,
be subject to the Borrower’s approval, which approval shall not be unreasonably
withheld or delayed (except that the Borrower shall, in all events, be deemed to
have approved each Lender and its affiliates as a successor Agent). If no
successor Agent shall have been so appointed in accordance with the immediately
preceding sentence, and shall have accepted such appointment, within 30 days
after the resigning Agent’s giving of notice of resignation or the Lenders’
removal of the resigning Agent, then the resigning or removed Agent may, on
behalf of the Lenders, appoint a successor Agent, which shall be a Lender, if
any Lender shall be willing to serve, and otherwise shall be a commercial bank
having total combined assets of at least $50,000,000,000. Upon the acceptance of
any appointment as Agent hereunder by a successor Agent, such successor Agent
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring or removed Agent, and the retiring or
removed Agent shall be discharged from its duties and obligations under the Loan
Documents. After any Agent’s resignation or removal hereunder as Agent, the
provisions of this Article X. shall continue to inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under the Loan
Documents.



    Section 10.10. Titled Agents.  

Each of the Titled Agents in each such respective capacity, assumes no
responsibility or obligation hereunder, including, without limitation, for
servicing, enforcement or collection of

- 44 -

48

any of the Loans, or for any duties as an agent hereunder for the Lenders. The
titles of “Lead Arranger” and “Book Manager” are solely honorific and imply no
fiduciary responsibility on the part of the Titled Agents to the Agent, the
Borrower or any Lender and the use of such titles does not impose on the Titled
Agents any duties or obligations greater than those of any other Lender or
entitle the Titled Agents to any rights other than those to which any other
Lender is entitled.

Article XI. Miscellaneous



    Section 11.1. Notices.  

Unless otherwise provided herein, communications provided for hereunder shall be
in writing and shall be mailed, telecopied or delivered as follows:

If to the Borrower:

U-Store-It, L.P.
c/o U-Store-It Trust
460 Swedesford Road
Wayne, PA 19087
Attn: Chief Financial Officer
Telephone: (610) 293-5700
Telecopy: (610) 293-5720

with a copy to:

U-Store-It, L.P.
c/o U-Store-It Trust
50 Public Square, Suite 2800
Cleveland, OH  44113
Attn: General Counsel and Secretary
Telephone: (216) 274-1345
Telecopy: (216) 274-1372

If to the Agent:

Wachovia Bank, National Association
One Wachovia Center
301 South College Street
Charlotte, North Carolina 28288
Attn: Rex E. Rudy
Telephone: (704) 383-6506
Telecopy: (704) 383-6205

If to a Lender:

To such Lender’s address or telecopy number, as applicable, set forth in its
Administrative Details Form;

- 45 -

49

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section. All such notices and other communications shall be effective (i) if
mailed, when received; (ii) if telecopied, when transmitted; or (iii) if hand
delivered or sent by overnight courier, when delivered. Notwithstanding the
immediately preceding sentence, all notices or communications to the Agent or
any Lender under Article II. shall be effective only when actually received.
Neither the Agent nor any Lender shall incur any liability to any Loan Party
(nor shall the Agent incur any liability to the Lenders) for acting upon any
telephonic notice referred to in this Agreement which the Agent or such Lender,
as the case may be, believes in good faith to have been given by a Person
authorized to deliver such notice or for otherwise acting in good faith
hereunder. Failure of a Person designated to get a copy of a notice to receive
such copy shall not affect the validity of notice properly given to any other
Person.



    Section 11.2. Expenses.  

The Borrower agrees (a) to pay or reimburse the Agent for all of its reasonable
out-of-pocket costs and expenses incurred in connection with the preparation,
negotiation and execution of, and any amendment, supplement or modification to,
any of the Loan Documents (including due diligence expenses and travel expenses
relating to closing), and the consummation of the transactions contemplated
thereby, including the reasonable fees and disbursements of counsel to the Agent
and costs and expenses in connection with the use of IntraLinks, Inc., SyndTrak
or other similar information transmission systems in connection with the Loan
Documents, (b) to pay or reimburse the Agent and the Lenders for all their
reasonable costs and expenses incurred in connection with the enforcement or
preservation of any rights under the Loan Documents, including the reasonable
fees and disbursements of their respective counsel (including the allocated fees
and expenses of in-house counsel) and any payments in indemnification or
otherwise payable by the Lenders to the Agent pursuant to the Loan Documents,
(c) to pay, and indemnify and hold harmless the Agent and the Lenders from, any
and all recording and filing fees and any and all liabilities with respect to,
or resulting from any failure to pay or delay in paying, documentary, stamp,
excise and other similar taxes, if any, which may be payable or determined to be
payable in connection with the execution and delivery of any of the Loan
Documents, or consummation of any amendment, supplement or modification of, or
any waiver or consent under or in respect of, any Loan Document and (d) to the
extent not already covered by any of the preceding subsections, to pay or
reimburse the Agent and the Lenders for all their costs and expenses incurred in
connection with any bankruptcy or other proceeding of the type described in
Section 9.1.(e) or 9.1.(f), including the reasonable fees and disbursements of
counsel to the Agent and any Lender, whether such fees and expenses are incurred
prior to, during or after the commencement of such proceeding or the
confirmation or conclusion of any such proceeding. If the Borrower shall fail to
pay any amounts required to be paid by it pursuant to this Section, the Agent
and/or the Lenders may pay such amounts on behalf of the Borrower and either
deem the same to be Loans outstanding hereunder or otherwise Obligations owing
hereunder.

- 46 -

50



    Section 11.3. Setoff.  

Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Agent, each Lender, and each affiliate of the
Agent or any Lender, at any time while an Event of Default exists, without prior
notice to the Borrower or to any other Person, any such notice being hereby
expressly waived, but in the case of a Lender or an affiliate of a Lender
subject to receipt of the prior written consent of the Agent exercised in its
sole discretion, to set off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by the Agent, such Lender or any such
affiliate of the Agent or such Lender, to or for the credit or the account of
the Borrower against and on account of any of the Obligations, irrespective of
whether or not any or all of the Loans and all other Obligations have been
declared to be, or have otherwise become, due and payable as permitted by
Section 9.2., and although such obligations shall be contingent or unmatured.



    Section 11.4. Litigation; Jurisdiction; Other Matters; Waivers.  

(a) EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE BORROWER, THE AGENT OR ANY OF THE LENDERS WOULD BE BASED ON DIFFICULT
AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE
PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE
LENDERS, THE AGENT AND THE BORROWER HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY
IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN
WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF
THIS AGREEMENT, THE NOTES, OR ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY OTHER
SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE BORROWER, THE
AGENT OR ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN
DOCUMENTS.

(b) EACH OF THE BORROWER, THE AGENT AND EACH LENDER HEREBY AGREES THAT ANY
FEDERAL DISTRICT COURT AND ANY STATE COURT LOCATED IN CHARLOTTE, NORTH CAROLINA,
SHALL HAVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR
AMONG THE BORROWER, THE AGENT OR ANY OF THE LENDERS, PERTAINING DIRECTLY OR
INDIRECTLY TO THIS AGREEMENT, THE LOANS, THE NOTES OR ANY OTHER LOAN DOCUMENT OR
TO ANY MATTER ARISING HEREFROM OR THEREFROM. THE BORROWER AND EACH OF THE
LENDERS EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO SUCH JURISDICTION IN ANY
ACTION OR PROCEEDING COMMENCED IN SUCH COURTS WITH RESPECT TO SUCH CLAIMS OR
DISPUTES. EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT
SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM, AND EACH AGREES
NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS SECTION
SHALL NOT BE

- 47 -

51

DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY ANY PARTY OR THE ENFORCEMENT BY
ANY PARTY OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE
JURISDICTION.

(c) THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, AND THE TERMINATION OF THIS
AGREEMENT.



    Section 11.5. Successors and Assigns.  

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Eligible Assignee in accordance with the provisions of the immediately following
subsection (b), (ii) by way of participation in accordance with the provisions
of the immediately following subsection (d) or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of the immediately
following subsection (f) (and any other attempted assignment or transfer by any
party hereto shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in the immediately following subsection (d) and, to the
extent expressly contemplated hereby, the affiliates and the partners,
directors, officers, employees, agents and advisors of the Agent and the Lenders
and of their respective affiliates) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees (an “Assignee”) all or a portion of its rights and obligations under
this Agreement (including all or a portion of the Term Loan at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire outstanding principal amount of
the Term Loan at the time owing to it or in the case of an assignment to a
Lender, an affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

(B) in any case not described in the immediately preceding subsection (A), the
aggregate Term Loan of such Lender (in each case determined as of the date the
Assignment and Acceptance Agreement with respect to such assignment is delivered
to the Agent or, if “Trade Date” is specified in the Assignment and Acceptance
Agreement, as of the Trade Date) shall not be less

- 48 -

52

than $1,000,000, unless each of the Agent and, so long as no Default or Event of
Default shall exist, the Borrower otherwise consents (each such consent not to
be unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Term Loan assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by clause (i)(B) of this subsection (b) and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) a Default or Event of Default shall exist
at the time of such assignment or (y) such assignment is to a Lender, an
affiliate of a Lender or an Approved Fund; and

(B) the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments in respect of a Term Loan if such
assignment is to a Person that is not already a Lender, an affiliate of a Lender
or an Approved Fund.

(iv) Assignment and Acceptance. The parties to each assignment shall execute and
deliver to the Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500 payable by Assignor or Assignee as determined by
such parties for each assignment, and the assignee, if it is not a Lender, shall
deliver to the Agent an administrative questionnaire in the form customarily
required by the Agent.

(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Agent pursuant to the
immediately following subsection (c), from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 4.4., 11.2. and 11.9. and the other
provisions of this Agreement and the other Loan Documents as provided in
Section 11.10. with respect to facts and circumstances occurring prior to the
effective date of such assignment. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a

- 49 -

53

participation in such rights and obligations in accordance with the immediately
following subsection (d).

(c) Register. The Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Principal Office a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the principal amount of the Term Loan owing to
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Agent, sell participations to any Person (other
than a natural person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
the Term Loan owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Agent and the Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver of
any provision of any Loan Document described in the second sentence of
Section 11.6. that adversely affects such Participant. Subject to the
immediately following subsection (e), the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 3.12., 4.1., 4.4. to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section. To the extent permitted by Applicable
Law, each Participant also shall be entitled to the benefits of Section 11.3. as
though it were a Lender, provided such Participant agrees to be subject to
Section 3.3. as though it were a Lender. Upon request from the Agent, a Lender
shall notify the Agent and the Borrower of the sale of any participation
hereunder.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 3.12. and 4.1. than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.12. unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower and the Agent, to comply with Section 3.12.(c) as though it were a
Lender.

- 50 -

54

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(g) No Registration. Each Lender agrees that, without the prior written consent
of the Borrower and the Agent, it will not make any assignment hereunder in any
manner or under any circumstances that would require registration or
qualification of, or filings in respect of, any Loan or Note under the
Securities Act or any other securities laws of the United States of America or
of any other jurisdiction.



    Section 11.6. Amendments.  

(a) Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement or any other Loan Document to
be given by the Lenders may be given, and any term of this Agreement or of any
other Loan Document may be amended, and the performance or observance by the
Borrower or any other Loan Party or any Subsidiary of any terms of this
Agreement or such other Loan Document or the continuance of any Default or Event
of Default may be waived (either generally or in a particular instance and
either retroactively or prospectively) with, but only with, the written consent
of the Requisite Lenders (and, in the case of an amendment to any Loan Document,
the written consent of each Loan Party a party thereto).

(b) Notwithstanding the foregoing, without the prior written consent of each
Lender adversely affected thereby, no amendment, waiver or consent shall do any
of the following:

(i) subject the Lenders to any additional obligations;

(ii) reduce the principal of, or interest that has accrued or the rates of
interest that will be charged on the outstanding principal amount of, any Loans
or other Obligations;

(iii) reduce the amount of any Fees payable hereunder or postpone any date fixed
for payment thereof;

(iv) modify the definition of the term “Termination Date” (except as
contemplated under Section 2.9.) or otherwise postpone any date fixed for any
payment of any principal of, or interest on, any Loans or any other Obligations
(including the waiver of any Default or Event of Default as a result of the
nonpayment of any such Obligations as and when due);

(v) amend or otherwise modify the provisions of Section 3.2.;

(vi) modify the definition of the term “Requisite Lenders” or otherwise modify
in any other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof,

- 51 -

55

including without limitation, any modification of this Section 11.6. if such
modification would have such effect;

(vii) release any Guarantor from its obligations under the Guaranty (except as
otherwise permitted under Section 7.3.(b)) or release any Collateral (except as
otherwise permitted under Section 7.7.);

(viii) amend or otherwise modify the provisions of Section 9.3.; or

(ix) increase the number of Interest Periods permitted with respect to Loans
under Section 2.3.

(c) No amendment, waiver or consent, unless in writing and signed by the Agent,
in such capacity, in addition to the Lenders required hereinabove to take such
action, shall affect the rights or duties of the Agent under this Agreement or
any of the other Loan Documents.

(d) No waiver shall extend to or affect any obligation not expressly waived or
impair any right consequent thereon and any amendment, waiver or consent shall
be effective only in the specific instance and for the specific purpose set
forth therein. Except as otherwise provided in Section 10.5., no course of
dealing or delay or omission on the part of the Agent or any Lender in
exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto. Any Event of Default occurring hereunder shall continue to
exist until such time as such Event of Default is waived in writing in
accordance with the terms of this Section, notwithstanding any attempted cure or
other action by the Borrower, any other Loan Party or any other Person
subsequent to the occurrence of such Event of Default. Except as otherwise
explicitly provided for herein or in any other Loan Document, no notice to or
demand upon the Borrower shall entitle the Borrower to any other or further
notice or demand in similar or other circumstances.



    Section 11.7. Nonliability of Agent and Lenders.  

The relationship between the Borrower and the Lenders and the Agent shall be
solely that of borrower and lender. Neither the Agent nor any Lender shall have
any fiduciary responsibilities to the Borrower or any other Loan Party and no
provision in this Agreement or in any of the other Loan Documents, and no course
of dealing between or among any of the parties hereto, shall be deemed to create
any fiduciary duty owing by the Agent or any Lender to any Lender, the Borrower,
any Subsidiary or any other Loan Party. Neither the Agent nor any Lender
undertakes any responsibility to the Borrower to review or inform the Borrower
of any matter in connection with any phase of the Borrower’s business or
operations. In connection with all aspects of each transaction contemplated
hereby, the Borrower and each other Loan Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that (a) the credit facilities
provided for hereunder and any related arranging or other services in connection
therewith (including in connection with any amendment, waiver or other
modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between the Borrower, each other Loan Party and their
respective Affiliates, on the one hand, and the Agent and the Lenders, on the
other hand; (b) neither the Agent nor any Lender has assumed or will assume any
advisory, agency or fiduciary responsibility in favor of the Borrower or any
other Loan Party with respect to any of the transactions contemplated hereby or
the process leading hereto

- 52 -

56

(irrespective of whether the Agent, any Lender or any of their respective
Affiliates has advised or is currently advising the Borrower, any other Loan
Party or any of their respective Affiliates on other matters) and neither the
Agent nor any Lender has any obligation to the Borrower, any other Loan Party or
any of their respective Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (c) the Agent, the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower, the other Loan Parties and their respective Affiliates,
and neither the Agent nor any Lender has any obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship.



    Section 11.8. Confidentiality.  

The Agent and each Lender shall use reasonable efforts to assure that
information about the Parent, the Borrower, the other Loan Parties and other
Subsidiaries, and the respective properties thereof and their operations,
affairs and financial condition, not generally disclosed to the public, which is
furnished to the Agent or any Lender pursuant to the provisions of this
Agreement or any other Loan Document, is used only for the purposes of this
Agreement and the other Loan Documents and shall not be divulged to any Person
other than the Agent, the Lenders, and their respective agents who are actively
and directly participating in the evaluation, administration or enforcement of
the Loan Documents and other transactions between the Agent or such Lender, as
applicable, and the Borrower, but in any event the Agent and the Lenders may
make disclosure: (a) to any of their respective affiliates (provided they shall
agree to keep such information confidential in accordance with the terms of this
Section 11.8.); (b) as reasonably requested by any potential or actual Assignee,
Participant or other transferee in connection with the contemplated transfer of
any Commitment or participations therein as permitted hereunder (provided they
shall agree to keep such information confidential in accordance with the terms
of this Section); (c) as required or requested by any Governmental Authority or
representative thereof or pursuant to legal process or in connection with any
legal proceedings or as otherwise required by Applicable Law; provided, however,
if the Agent or a Lender receives a summons or subpoena to disclose any such
confidential information to any Person, the Agent or such Lender, as applicable,
shall, if legally permitted, endeavor to notify the Borrower thereof as soon as
possible after receipt of such request, summons or subpoena and the Borrower
shall be afforded an opportunity to seek protective orders, or such other
confidential treatment of such disclosed information, as the Borrower and the
Agent or such Lender, as applicable, may deem reasonable; (d) to the Agent’s or
such Lender’s independent auditors and other professional advisors (provided
they shall be notified of the confidential nature of the information); (e) after
the happening and during the continuance of an Event of Default, to any other
Person, in connection with the exercise by the Agent or the Lenders of rights
hereunder or under any of the other Loan Documents; (f) upon Borrower’s prior
consent (which consent shall not be unreasonably withheld), to any contractual
counter-parties to any swap or similar hedging agreement or to any rating
agency; and (g) to the extent such information (x) becomes publicly available
other than as a result of a breach of this Section actually known to such Lender
to be such a breach or (y) becomes available to the Agent or any Lender on a
nonconfidential basis from a source other than the Borrower or any Affiliate.
Notwithstanding the foregoing, the Agent and each Lender may disclose any such
confidential information, without notice to the Borrower or any other Loan
Party, to Governmental Authorities in connection with any regulatory examination
of the

- 53 -

57

Agent or such Lender or in accordance with the regulatory compliance policy of
the Agent or such Lender.



    Section 11.9. Indemnification.  

(a) The Borrower shall and hereby agrees to indemnify, defend and hold harmless
the Agent, each of the Lenders, any affiliate of the Agent or any Lender, and
their respective directors, officers, shareholders, agents, employees and
counsel (each referred to herein as an “Indemnified Party”) from and against any
and all of the following (collectively, the “Indemnified Costs”): losses, costs,
claims, damages, liabilities, deficiencies, judgments or reasonable expenses of
every kind and nature (including, without limitation, amounts paid in
settlement, court costs and the reasonable fees and disbursements of counsel
incurred in connection with any litigation, investigation, claim or proceeding
or any advice rendered in connection therewith, but excluding losses, costs,
claims, damages, liabilities, deficiencies, judgments or expenses
indemnification in respect of which is specifically covered by Section 3.12. or
4.1. or expressly excluded from the coverage of such Section 3.12. or 4.1.)
incurred by an Indemnified Party in connection with, arising out of, or by
reason of, any suit, cause of action, claim, arbitration, investigation or
settlement, consent decree or other proceeding (the foregoing referred to herein
as an “Indemnity Proceeding”) which is in any way related directly or indirectly
to: (i) this Agreement or any other Loan Document or the transactions
contemplated thereby; (ii) the making of any Loans hereunder; (iii) any actual
or proposed use by the Borrower of the proceeds of the Loans; (iv) the Agent’s
or any Lender’s entering into this Agreement; (v) the fact that the Agent and
the Lenders have established the credit facility evidenced hereby in favor of
the Borrower; (vi) the fact that the Agent and the Lenders are creditors of the
Borrower and have or are alleged to have information regarding the financial
condition, strategic plans or business operations of the Borrower and the
Subsidiaries; (vii) the fact that the Agent and the Lenders are material
creditors of the Borrower and are alleged to influence directly or indirectly
the business decisions or affairs of the Borrower and the Subsidiaries or their
financial condition; (viii) the exercise of any right or remedy the Agent or the
Lenders may have under this Agreement or the other Loan Documents; (ix) any
civil penalty or fine assessed by the OFAC against, and all reasonable costs and
expenses (including counsel fees and disbursements) incurred in connection with
defense thereof by, the Agent or any Lender as a result of conduct of the
Borrower, any other Loan Party or any Subsidiary that violates a sanction
enforced by the OFAC; or (x) any violation or non-compliance by the Borrower or
any Subsidiary of any Applicable Law (including any Environmental Law)
including, but not limited to, any Indemnity Proceeding commenced by (A) the
Internal Revenue Service or state taxing authority or (B) any Governmental
Authority or other Person under any Environmental Law, including any Indemnity
Proceeding commenced by a Governmental Authority or other Person seeking
remedial or other action to cause the Borrower or its Subsidiaries (or its
respective properties) (or the Agent and/or the Lenders as successors to the
Borrower) to be in compliance with such Environmental Laws; provided, however,
that the Borrower shall not be obligated to indemnify any Indemnified Party for
(A) any acts or omissions of such Indemnified Party in connection with matters
described in this subsection to the extent arising from the gross negligence or
willful misconduct of such Indemnified Party, as determined by a court of
competent jurisdiction in a final, non-appealable judgment or (B) Indemnified
Costs to the extent arising directly out of or resulting directly from claims of
one or more Indemnified Parties against another Indemnified Party.

- 54 -

58

(b) The Borrower’s indemnification obligations under this Section 11.9. shall
apply to all Indemnity Proceedings arising out of, or related to, the foregoing
whether or not an Indemnified Party is a named party in such Indemnity
Proceeding. In this regard, this indemnification shall cover all Indemnified
Costs of any Indemnified Party in connection with any deposition of any
Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents). This indemnification shall, among other
things, apply to any Indemnity Proceeding commenced by other creditors of the
Borrower or any Subsidiary, any shareholder of the Borrower or any Subsidiary
(whether such shareholder(s) are prosecuting such Indemnity Proceeding in their
individual capacity or derivatively on behalf of the Borrower), any account
debtor of the Borrower or any Subsidiary or by any Governmental Authority. If
indemnification is to be sought hereunder by an Indemnified Party, then such
Indemnified Party shall notify the Borrower of the commencement of any Indemnity
Proceeding; provided, however, that the failure to so notify the Borrower shall
not relieve the Borrower from any liability that it may have to such Indemnified
Party pursuant to this Section 11.9.

(c) This indemnification shall apply to any Indemnity Proceeding arising during
the pendency of any bankruptcy proceeding filed by or against the Borrower
and/or any Subsidiary.

(d) All out-of-pocket fees and expenses of, and all amounts paid to
third-persons by, an Indemnified Party shall be advanced by the Borrower at the
request of such Indemnified Party notwithstanding any claim or assertion by the
Borrower that such Indemnified Party is not entitled to indemnification
hereunder, upon receipt of an undertaking by such Indemnified Party that such
Indemnified Party will reimburse the Borrower if it is actually and finally
determined by a court of competent jurisdiction that such Indemnified Party is
not so entitled to indemnification hereunder.

(e) An Indemnified Party may conduct its own investigation and defense of, and
may formulate its own strategy with respect to, any Indemnity Proceeding covered
by this Section and, as provided above, all Indemnified Costs incurred by such
Indemnified Party shall be reimbursed by the Borrower. No action taken by legal
counsel chosen by an Indemnified Party in investigating or defending against any
such Indemnity Proceeding shall vitiate or in any way impair the obligations and
duties of the Borrower hereunder to indemnify and hold harmless each such
Indemnified Party; provided, however, that if (i) the Borrower is required to
indemnify an Indemnified Party pursuant hereto and (ii) the Borrower has
provided evidence reasonably satisfactory to such Indemnified Party that the
Borrower has the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Borrower (which
consent shall not be unreasonably withheld or delayed). Notwithstanding the
foregoing, an Indemnified Party may settle or compromise any such Indemnity
Proceeding without the prior written consent of the Borrower where (x) no
monetary relief is sought against such Indemnified Party in such Indemnity
Proceeding or (y) there is an allegation of a violation of law by such
Indemnified Party.

- 55 -

59

(f) If and to the extent that the obligations of the Borrower under this Section
are unenforceable for any reason, the Borrower hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under Applicable Law.

(g) The Borrower’s obligations under this Section shall survive any termination
of this Agreement and the other Loan Documents and the payment in full in cash
of the Obligations, and are in addition to, and not in substitution of, any
other of their obligations set forth in this Agreement or any other Loan
Document to which it is a party.



    Section 11.10. Termination; Survival.  

At such time as (a) all of the Commitments have been terminated and (b) all
Obligations (other than obligations which survive as provided in the following
sentence) have been paid and satisfied in full, this Agreement shall terminate.
The indemnities to which the Agent and the Lenders are entitled under the
provisions of Sections 3.12., 4.1., 4.4., 10.8., 11.2. and 11.9. and any other
provision of this Agreement and the other Loan Documents, and the provisions of
Section 11.4., shall continue in full force and effect and shall protect the
Agent and the Lenders (i) notwithstanding any termination of this Agreement, or
of the other Loan Documents, against events arising after such termination as
well as before and (ii) at all times after any such party ceases to be a party
to this Agreement with respect to all matters and events existing on or prior to
the date such party ceased to be a party to this Agreement.



    Section 11.11. Severability of Provisions.  

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions or affecting the validity or
enforceability of such provision in any other jurisdiction.



    Section 11.12. GOVERNING LAW.  

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NORTH CAROLINA APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.



    Section 11.13. Patriot Act.  

The Lenders and the Agent each hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)), it is required to obtain, verify and record information
that identifies the Borrower and the other Loan Parties, which information
includes the name and address of the Borrower and the other Loan Parties and
other information that will allow such Lender or the Agent, as applicable, to
identify the Borrower and the other Loan Parties in accordance with such Act.

- 56 -

60



    Section 11.14. Counterparts.  

This Agreement and any amendments, waivers, consents or supplements may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all of which counterparts together shall constitute but
one and the same instrument.



    Section 11.15. Obligations with Respect to Loan Parties.  

The obligations of the Parent and the Borrower to direct or prohibit the taking
of certain actions by the other Loan Parties as specified herein shall be
absolute and not subject to any defense the Parent or the Borrower may have that
the Parent or the Borrower does not control such Loan Parties.



    Section 11.16. Limitation of Liability.  

Neither the Agent nor any Lender, nor any affiliate, officer, director,
employee, attorney, or agent of the Agent or any Lender shall have any liability
with respect to, and the Borrower hereby waives, releases, and agrees not to sue
any of them upon, any claim for any special, indirect, incidental, or
consequential damages suffered or incurred by the Borrower in connection with,
arising out of, or in any way related to, this Agreement or any of the other
Loan Documents, or any of the transactions contemplated by this Agreement or any
of the other Loan Documents. The Borrower hereby waives, releases, and agrees
not to sue the Agent or any Lender or any of the Agent’s or any Lender’s
affiliates, officers, directors, employees, attorneys, or agents for punitive
damages in respect of any claim in connection with, arising out of, or in any
way related to, this Agreement or any of the other Loan Documents, or any of the
transactions contemplated by this Agreement or financed hereby.



    Section 11.17. Entire Agreement.  

This Agreement, the Notes, and the other Loan Documents referred to herein
embody the final, entire agreement among the parties hereto and supersede any
and all prior commitments, agreements, representations, and understandings,
whether written or oral, relating to the subject matter hereof and thereof and
may not be contradicted or varied by evidence of prior, contemporaneous, or
subsequent oral agreements or discussions of the parties hereto. There are no
oral agreements among the parties hereto.



    Section 11.18. Construction.  

The Borrower, the Parent, each Lender and the Agent acknowledge that each of
them has had the benefit of legal counsel of its own choice and has been
afforded an opportunity to review this Agreement and the other Loan Documents
with its legal counsel and that this Agreement and the other Loan Documents
shall be construed as if jointly drafted by the Borrower, the Parent, each
Lender and the Agent.

- 57 -

61



    Section 11.19. Existing Credit Agreement Provisions.  

(a) Notwithstanding any provision of any Loan Document to the contrary, the
Borrower, the Agent and the Lenders hereby agree that after the Agreement Date
any effective amendment to, or effective waiver of, (i) the Existing Credit
Agreement Representations, (ii) the Existing Credit Agreement Defaults or
(iii) the Existing Credit Agreement Covenants, which has been consented to by
the Requisite Lenders, shall be deemed to be incorporated herein by reference
and shall become effective hereunder when such amendment or waiver becomes
effective thereunder, without any further action necessary by the Borrower, the
Agent or the Lenders. Any such amendment or waiver shall be effective only in
the specific instance and for the specific purpose for which given. The Borrower
agrees to provide promptly the Agent with a copy of such amendment or waiver.

(b) The Existing Credit Agreement Representations, the Existing Credit Agreement
Defaults and the Existing Credit Agreement Covenants incorporated herein by
reference and any definitions or other terms or provisions of the Existing
Credit Agreement incorporated herein by reference, will be deemed to continue in
effect for the benefit of the Agent and the Lenders until this Agreement has
terminated in accordance with its terms, including without limitation, whether
or not the Existing Credit Agreement remains in effect or whether or not the
Existing Credit Agreement is amended, restated or terminated after the date
hereof. For purposes of the foregoing, (i) references in the provisions of the
Existing Credit Agreement incorporated herein by reference to (x) the “Borrower”
shall refer to the Borrower; (y) to the “Agent,” “Lenders” and “Lender” shall
refer to the Agent, the Lenders and a Lender, respectively and (z) to “Material
Adverse Effect” shall refer to a Material Adverse Effect; and (ii) the terms
“Agreement,” “hereto” and “hereof” when used in the provisions of the Existing
Credit Agreement incorporated herein by referenced shall refer to this
Agreement.

[Signatures on Following Pages]

- 58 -

62

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed by their authorized officers all as of the day and year first above
written.

U-STORE-IT, L.P.

By: U-Store-It Trust, its sole general partner

By: /s/ Dean Jernigan
Name: Dean Jernigan
Title: President and Chief Executive Officer


U-STORE-IT TRUST

By: /s/ Dean Jernigan
Name: Dean Jernigan
Title: President and Chief Executive Officer


63

[Signature Page to Credit Agreement with U-Store-It, L.P.]

WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent and as a Lender

By: /s/ Rex E. Rudy
Name: Rex E. Rudy
Title: Managing Director


64

SCHEDULE I

Lender Term Commitments

                          Lender   Term Commitment Amount Wachovia Bank,
National Association
          $ 50,000,000  
Total:
                  $ 50,000,000  

65

SCHEDULE 1.1(A)

List of Loan Parties

     
Parent:
  U-Store-It Trust
Borrower:
  U-Store-It, L.P.
Pledgor:
  U-Store-It, L.P.
Property Owners:
  YSI RT LLC
Guarantors:
  U-Store-It Trust
U-Store-It Mini Warehouse Co.
YSI Management LLC
YSI RT LLC

66